Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 1 of 105




                                                2:17-bk-16372-NB




                                            11/27/2018
                                           10:00 a.m.
                                                        1545
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 2 of 105




   10/23/2018


                                          Kristin A. Zilberstein




                                          /s/ Kristin A. Zilberstein
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 3 of 105
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 4 of 105
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 5 of 105




    10/23/2018

                                          Kristin A. Zilberstein


                                          /s/ Kristin A. Zilberstein
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 6 of 105
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 7 of 105
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 8 of 105
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 9 of 105
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 10 of 105
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 11 of 105
     Case 2:17-bk-16372-NB             Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03               Desc
                                       Main Document    Page 12 of 105




10/23/2018

Debtor's Counsel: Andre A Khansari, andre@khansarilaw.com, legal@khansarilaw.com
Trustee: Kathy A. Dockery (TR), EFiling@LATrustee.com
U.S. Trustee: United States Trustee (LA), ustpregion16.la.ecf@usdoj.gov




           10/23/2018



Debtor: Eva Anderson, 1932 Rochester Circle, Los Angeles, CA 90018 (U.S. Mail)
Judge: Honorable Neil W. Bason, 255 E. Temple Street, Ste. 1552, Los Angeles, CA 90012 (U.S. Mail)




 10/23/2018
     Case 2:17-bk-16372-NB          Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                   Desc
                                    Main Document    Page 13 of 105


 1                                        CONTINUATION PAGE
 2
 3          A. RELIEF UNDER 11 U.S.C. §362(d)(4) IS APPROPRIATE:
 4          Pursuant to 11 U.S.C. § 362(d)(4), Debtor's filing of the petition was part of a scheme to
 5   delay, hinder, and defraud creditors that involved the transfer of all or part ownership of the
 6   Property without the consent of Movant or court approval. A scheme is an “intentional artful
 7   plot or plan to delay, hinder or defraud creditors.” Turnkey, at 8, citing Duncan & Forbes, Dev.,
 8   Inc., 368 B.R. 27 (Bankr. C.D. Cal. 2006). A scheme may be inferred from circumstantial
 9   evidence. Id. In the matter of In re 4th St. E. Investors, Inc., the court found that there is
10   sufficient evidence to support a scheme to hinder or delay a creditor’s remedies where the grant
11   deed shows the transfer is for little or no consideration, the transfer occurred or was made known
12   to creditor when creditor was seeking to pursue remedies against the property, and there is no
13   evidence showing a legitimate purpose for the transfer. 474 B.R. 709 (Bankr. C.D. Cal 2012).
14   The court further found that In Rem relief was appropriate despite the lack of debtor involvement
15   because the scheme “involves the fact that filing the petition created an automatic stay”. Id., at
16   711.
17          This is Borrower’s 3rd bankruptcy filing since executing the original note and deed of
18   trust. The first filing was Case Number 10-41476, a Chapter 13 case filed in California Central
19   Bankruptcy on 07/29/2010 , it was dismissed on 10/18/2010. Attached hereto is a true and
20   correct copy of the docket of that case as Exhibit 7. The second was Case Number 10-95455, a
21   Chapter 11 case filed in Georgia Northern Bankruptcy Court on 11/30/2010. It was dismissed on
22   3/2/11. Attached hereto is a true and correct copy of the docket of that case as Exhibit 8.
23          Borrower transferred a 1/3 interest in the property to Edmund Lincoln Anderson on July
24   4th 2012. The grant deed effecting the transfer states that no consideration was paid for the
25   transfer and that it was a gift. Attached hereto is a true and correct copy of the deed as Exhibit 9.
26          On July 24, 2013 the borrower transferred a 5% interest in the property via grant deed to
27   Cara Eldridge. Attached hereto is a true and correct copy of the deed as Exhibit 10.
28           On October 13th 2015 the borrower granted her entire remaining interest in the property
29   to Edmond Anderson. Attached hereto is a true and correct copy of the deed as Exhibit 11.
     Case 2:17-bk-16372-NB         Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                 Desc
                                   Main Document    Page 14 of 105


 1          In August of 2017, after the commencement of the subject case, debtor entered into a
 2   loan modification agreement that was premised on the borrower still maintaining ownership of
 3   the property. At no point did Borrower obtain permission from Movant to transfer any
 4   ownership stake in the property. Borrower failed to disclose that she was no longer an owner of
 5   the property when she entered into the modification agreement with the lender. Given these facts,
 6   it can be inferred as the case law allows, that a scheme to delay, hinder, or defraud exists. Thus,
 7   the Motion for Relief should be granted.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 15 of 105




  EXHIBIT “1”
       Case 2:17-bk-16372-NB    Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                                Main Document    Page 16 of 105


                    This page is part of your document· DO NOT DISCARD



                                                                                            ./
                                                     RECORDED/FILED IN OFFICIAL RECORDS
                                                            R~CORDER'S OFFICE
                                                           LOS ANGELES COUNTY
                                                                CALIFORNIA
                                                          12/19/05 AT 08:00am



    TITLE(S) :

t




                                                                      O.T.T.




       CODE
         20

       CODE
         19
       CODE
       9._ _

      Assessor's Identification Number (AIN)
      To be completed by Examiner OR Title Company in black ink.   Number of AIN 's Shown


                                       tI -



                               THIS FORM IS NOT TO BE DUPLICATED
'    Case 2:17-bk-16372-NB            Doc 84 Filed 10/23/1817 Entered       1i/19/05
                                                               Des 10/23/18 14:47:03                              Desc
     RBEUTY NATIONAL TITLE            Main Document    Page 17 of 105
•·         MClPC
     Recording Requested By:
     J. FOX




     After Recording Re111m To:
     COUNTRYWIDE HOME LO.ANS, INC.


     MS SV-79 DOCUMENT PROCESSING
     P. O.Box 10423
     Van Nuys, CA 91410- 0423
     Prepared By:
     TARA TINKLENBERG

                                           [Space Abc,ve TI1is Lintt For Rec.oniing Dar.)


                                                       (Escrow/Closing I }                        (Doc ID II



                                             DEED OF TRUST
                                                                          MIN




     DEFINITIONS
     Words used in multiple sections of this document are defined below and other words are defined in Sections 3,
     11, 13, 18, 20 and 21. Certain niles regarding the US!\ge of words used in this document are also provided in
     Section 16.
     (A) "Security lnslnlment" means this documen~ which is dated DECEMBER 13, 2005                         , together
     with all Riders to this document.
     (B) "Borrower" is
     EVA .ANDERSON, AN UNMARRIED WOMAN




     CALIFORNIA-Single Famlly-Fannle Mae/Freddie Mac UNIFORM INSTRUMENT WITH MEAS


     ~   -6A(CA) (0207)   CHL (09/02)(d)
                                                           Page 1 ol 18
                                             VMP MCRTGAGE FORMS• (800)521-7281
                                                                                            ln!Uals:   ~
                                                                                                       Form 3005 1/01
     COINNA
        Case 2:17-bk-16372-NB                                              2J19/05
                                             Doc 84 Filed 10/23/18 7 Entered
                                                                      Des 10/23/18 14:47:03                             Desc
                                             Main Document    Page 18 of 105
    '


                                                                               DOC ID     t:
        Borrower's address is
        2500 8TH AVENUE, LOS ANGELES, CA 90018
        Borrower is the ttustor under this Security InstromenL
        (C) "Lender" is
        Countrywide Bank, N.A.
        Lender is a NATL. ASSN.
        organized and existing under the laws of THE UNITED S TATES
        Lender's address is
        P.O. Box 10219, Van Nuys, CA 91410- 0219
        (D) "Trustee" is
        ReconTrust Company, N.A
        225 We st Hil lcrest Dr ., MSN T0-02, Thousand Oaks, CA 91360
        (E) "MERS" is Mongagc Blecironic Registration Systems. Inc. MERS is a separate corporation that is acting
        solely as a nominee for Lender and Lender's successors and assigns. MERS is the benefidary under this
        Securiiy Instrument. MERS is organized and existing under the laws of Delaware, and has an addrcs.~ and
        1elephone number of P.O. Box 2026, Flint. Ml 48501-202
        (F) "Note" means the promissory noce signed by Borrower and dated DECEMBER 13, 2005 .. The
        Note slates that Bon-ower owes Lender
        THREE HUNDRED FIFTY THOUSAND and 00/100
•
        Dollars (U.S. $ 350, OoO • oo        ) plus interest. Borrower has promised to pay Ibis debt in regular
        Periodic Payment~ and to pay the debt in full not later than JANUARY 0 1 , 203 6
        (G) "Property" means the property that is described below under the heading "Transfer of Rights in the
        Property."
        (H) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges
        ~ under the Note, and all sums due under this Security lnsaumenl, pins interest.
        (I) "Riders" means all Riders tO this Security Instroment that are executed by Borrower. The following
        Riders are 10 be executed by Borrower [check box as applicable]:

            [i[J Adjustable Rate Rider   0    Condominium Rider              O Second Home Rider
            0 Balloon Rider              0    Planned Unit Development Rider [i[I 1-4 Family Rider
            OvARidcr                     0    Biweekly Payment Rider         O Other(s) [specify)

        (J) "Applicable Law" means all controlling applicable federal, Slate and loe31 statutes, regulations,
        ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final,
        non-appealable judicial opinions.
        (K) "Collllllunity Association Dues, Foos, and Assessments" means all dues, fees, assessments and other
        charges tltat are imposed on Borrower or the Property by a condominium association, homeowners association
        or similar organization.
        (L) "Electronic Funds Transrer" means any transfer of funds, other than a transaction originated by check,
        draft, or similar paper instromcnt, which is initiated through an electronic terminal, telephonic instroment,
        computer, or magnetic tape so as to order, instroct, or authorize a financial institution to debit or credit an
        accounr. Such term includes, but is not limited to, point-of-sale transfers, aut0mated teller machine
        transactions, transfers initiated by telephone, wire iransfers, and automated clearinghouse transfers.
        (M) "Escrow Uems" mean.~ those items that are described in Section 3.
        (N) "Miscellaneous Proueds" means any compensation, settlement:. award of damages, or proceeds paid by
        any third party (other than insurance proceeds paid under the coverages described in Section 5) for. (i) damage
        to, or destruction of, the Property; (ii) condemnation or other laking of all or any pan of thi:f'rol/erty; (iii)
                                                                                                lnol!ols:   G.i..fi1
        ~       -6A(CA)(00)7)    CHL (09/02)               Page 2 of 18                                       Fonn 3005 1/01
Case 2:17-bk-16372-NB                Doc 84 Filed 10/23/18 7 Entered  f/19/05
                                                              Des 10/23/18 14:47:03                               Desc
                                     Main Document    Page 19 of 105
                                                      '


                                                                     DOC ID #:
conveyance in lieu of condemnation; or (iv) misrepresentations of. or omissions as to, lhe value and/or
condition of the Property.
                                                                                                                         f
(0) "Mortgage ID.Wran~" means insurance protecting Lender against the nonpayment of, or default on, lhe
Loan.
(P) "Periodic Payment" means the regularly scheduled amount due for (i) principal and lnterest under the
Note, plus (ii) any amounts under Section 3 of lhis Security Instrument.
(Q) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et seq.) and its
implementing regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended from time to time, or
any additional or S\lccessor legislation or regulation that governs the same subject mattet. At, used in this
Security Instrument, "RESPA" refers to all requirements and restrictions that are imposed in regard 10 a
"federally related mortgage loon" even if the Loan does not qualify as a "federally related mortgage loan"
undcrRESPA.
(R) "Successor In Interest of Borrower" means any party that has taken title to !he Property, whether or not
that party bas assumed Borrower's obligations under the Note and/or this Security Instrument.

'IRANSFER OF RIGIITS .IN THE PROPERTY
The beneficiary of this SeCllril)' Instrument is MERS (solely as no.mince for Lender and Lender's
successors and assigns) and the soccessors and assigns of MBRS. This Security Instrument
=-ures to Lender: (i) the repayment of the Loan, and all renewals, extensions and modifications
of the Note; and (ii) the performance of Bonower's covenants and agreements under this
Security lnstrumcnt and the Note. For this purpose, Borrower irrevocably gmnts and conveys to
Trustee, in trust, with power of sale, the following described property located in the
                    COUNTY                        of              LOS ANGELES
              (Type of Rccordh1g Jurisdiction]                          [N:i.me of Recording Jurisdlclion]
LOT 444 OF SUPPLEMENTAL MAP OF !UDE PARK, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 34
PAGE(S) 9 OF MAPS, IN THE OFFICE OF THE COUNTY RECOROER OF SAID COUNTY.
ASSESSOR'S PARCEL NO :




Parcel ID Number: -                                              which currently has the address of
                                6520- 22 BRYNHURST AVE, LOS ANGELES
                                                      (Sto:cl/City)
California     90018         (''Property Address"):
              [ZipCodel

      TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures now or hereafter a part of the property. All replacements and additions shall also
be covered by this Security lnstrumenL All of the foregoing is referred to in this Security Instrument as the
''Property." Borrower understands and agrees that MERS holds only legal tille to the interests granted by
Borrower in this Security Instrument, but, if necessary to comply with law or custom, MERS (as nominee for
Lender and Lende.r's successors and assigns) has the right: to cxen:ise any or all of those interesis, including,


CS\·&A(CA){0207)           CHL(09/02)                 Page3of16
                                                                                           ln:Uals:   ilForm3005 1/D1
Case 2:17-bk-16372-NB                                             U
                                                              19/Des05 10/23/18 14:47:03
                                      Doc 84 Filed 10/23/18 7 Entered                                      Desc
                                      Main Document    Page 20 of 105




                                                                         DOC ID f:
but not limited 10, the right to foreclose and sell lbe Property; and to lake any action required of Lender
including, but not limited to, releasing and canceling this Security InstrumenL
                                                                                                                    5
     BORROWBR COVE.NANI'S that Borrower is lawfully seised of the estate hereby conveyed ll!ld has the
right to grant and convey the Property and 11\at the Property is unencumbered, except for encumbrances of
record. Borrower warrants and will defeod generally the ti~e to the Property against all claims and demands,
subject to any encumbrances of record.
      THlS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
covenants with limited variations by jurisdiction to constitute a uniform security instrument covering real
property.

      UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
       1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges. Borrower
shall pay when due the principal of, and interest on, the debt evidenced by the Note and any prepayment
ch!ll'ges and late chruges due under the NOtC. Borrower shall also pay funds for Escrow Items pursuant to
Section 3. Payments due under the Note and this Security Instrument shall be made in U.S. currency.
However, if any check or other instrument received by Lender as payment under lhe Note or this Security
Instrument is returned 10 Lender unpaid, Lender may require that any or all subsequent payments due under
the Note and this Security In.'ltrument be made in one or more of the following fonns. as sclceled by Lender:
(a) cash; (b) money order; (c) certified check, bank check, treasurers check or cashier's check, provided any
such check is drawn upon an institution whose deposilS are insured by a federal agency, instrumentality, or
entity; or (d) Elccironlc Funds Transfer.
       Payments are deemed received by Lender when received at the location designated in the Note or at such
Other location as may be designated by Lender in accordance with the notice provisions in Section 15. Lender
may return any payment or panial payment if the payment or partial payments are insufficient to bring the
Loan current. Lender may accept any payment or partial payment insufficient 10 bring the Loan current.
without waiver of any righlS hereunder or prejudice to its righlS to refuse such payment or pardal payments in
the future, but Lender is not obligaled to apply such payments at the time such payments are accepted. H each
Periodic Payment is applied as of illl scheduled due date, then Lender need not pay intere.n on unapplied
funds. Lender may hold such unapplied funds until Borrower makes payment to bring the Loan current. If
Borrower does not do so within a reasonable period of time, Lender shall either apply such funds or return
them to Borrower. If not applied earlie,, such funds will be applied to the outstanding principal balance under -
the Note immediately prior to foreclosure. No offset or claim which Borrower might have now or in the future
against Leoder shall relieve Borrower from making payments due under the Note and this Security Inslrument
or performing the covenants and agreement~ seC1Jted by this Security Instrument.
      2. Application of Payments or Proceeds. Except as 01herwise described in this Section 2, all paymenlS
accepted and applied by Lender shall be applied in the following order of priority: (a) interest due undec the
Note; (b) principal due under the Note; (c) amount~ due under Section 3. Such paymentS shall be applied to
each Periodic Payment in the onle.r in which it became due. Any remaining amounts shall be applied first to
late charges, .second 10 any other amounts due under this Security Instrument, and then to reduce lhe principal
balance of the Note.
      If Lender receives a payment from Borrower for a dclinqucnl Periodic Payment which jncludes a
sufficient amount to pay any late charge due, the payment may be applied to the delinquent payment and the
late charge. If more than one Periodic Payment is outstanding, Lender may apply any payment received from
Borrower to the repayment of the Periodic Payments if, and to the extent that, each paymcnt can be paid in
full. To the extent that any excess exists after the payment is applied lo the full payment of one or more
Periodic Payments, such exces.~ may be applied to any late charges due. Voluntary prepayments shall be
applied first to any prepayment charges and then as described in the Note.
      Any application of payments, inSUtallce proceeds, or Miscellaneous Proceeds to principal due under the
Note shall not extend or postpone the doe date, or change the amount, of the Periodic Payme ~ //
 -
          0
              6A(CA) (020n   CHL (09/02)                                             "11!a!o: ~'-'-'4-'1
      ®                                            Pogo 4 ol 16                                 Farm 3005 1/01
Case 2:17-bk-16372-NB                                   2✓ Entered
                                  Doc 84 Filed 10/23/1817  19/05
                                                            Des 10/23/18 14:47:03                            Desc
                                  Main Document    Page 21 of 105




                                                                      DOC ID it: • • • • • • • •                    / /)
      3, Funds for Escrow Items, Borrower shall pay to Lender on the day Periodic Payments are due under
the Note, until the Note is paid in full, a sum (the ''Funds") to provide for payment of amounts due for: (a)
                                                                                                                    lf/
truces and assessments and other items which can attain priority over this Security Instrument as a lien or
encumbrance on the Property; (b) leasehold _payments or ground rents on the Property, if any; (c) premiums
for any and all insurance required by Lender under Section 5; and (d) Mortgage Insurance premiums, if any, or
any sums payable by Borrower to Lender in lieu of the payment of Mortgage Insurance premiums in
accordance with lhe provisions of Section 10. 'These ilems are called "Escrow Items." At origination or at any
time during lhe tenn of Ute Loan, Lender may require that Community Association Dues, Pees, and
Assessments, if nny, be escrowed by Borrower, and such dues, fees and assessments shall be an Escrow Item.
Borrower shall promptly furnish to Lender all notices of amounts to be pald under this Section. Borrower shall
pay Lender the Funds for Escrow Items unless Lender waives Borrower's obligation 10 pay lhe Funds for any
or all Escrow Items. Lender may waive Borrower's obligation to pay to Lender Funds for any or all Escrow
Items at any time. Any soeh waiver may only be in writing. In the event of such wiuver, Borrower shall pay
directly, when and where payable, the amounts due for any Escrow Items for which payment of Funds has
been waived by Lender and. if Leoder requires, shall furnish to Lender receipts evidencing such payment
 within such time period ns Lender may require. Borrower's obligatioo to make such payments and to provide
receipts shall for all pur:poses be deemed to be a covenant and agreement contained in this Security
Instrument, as the phrase "covenant and agreement" is used in Section 9. If Borrower is obligated to pay
Escrow ltems directly, ptlll,uant to a waiver, and Borrower fails 10 pay the amount due for an Escrow Item,
 Lender may exercise its rights under Section 9 and pay such amount and Borrower sllaD then be obligated
 under Section 9 to repay to Lender any such amount. Lender may revoke the waiver as to any or all E.~row
 Items at any time by a notice given in accordance with Section 15 and, upon such revocation, Borrower shall
 pay to Lender all Funds, and in such amounts, that arc then required under this Section 3.
      Lender may, at any time. collect and bold Funds in an amount (a) sufficient to permit Lender to apply the
 Funds at the time specified under RESPA, and (b) not to exceed the mrucimum amount a lender can require
 under RESPA. Lender shal.1 estimate lbc amount of Funds due on the basis of current data and re=nable
 estimates of expenditures of future Escrow ltems or otherwise in accordance with Applicable Law.
       The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality,
 or entity (including Lender, if Lender is an illlltitution whose deposits are so insured) or in any Federal Home
 Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time specified under
RESPA. Lender shall not charge Borrower for holding and applying the Funds, annually analyzing the escrow
 account, or verifying the Bscrow Items, unless Lender pays Borrower interest on the Funds and Applicable
 Law pcnnits Lender to make such a charge. Unless an agreement is made in writing or Applicable Law
 requires interest to be paid on the Funds, Lender shall not be required to pay Borrower any interest or earnings
 on lhe Funds. Borrower and Lender can agree in writing, however, tbal interest shall be paid on lbc Funds.
 Lender shall give to Borrower, without charge, an annual accounting of the Funds as required by RESPA.
       If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower
 for the excess funds in accordance wllh RESPA. If there is a shortage of Funds held in escrow, as defined
 under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the
 amount necessary to make up the shortage in accordance with RBSPA, but in no more than 12 mon!ltly
 payments. If there is a deficiency of Funds held in escrow, as defined under RESPA, Lender shall notify
 Boaower as required by RESPA, and BOffllwer shall pay to Lender tho amount necessary to malce up the
 deficiency in accordance with RESPA. but in no more than 12 month!)' payments.
       Upon payment in full of all sums secured by this Security Insll'Ufflent, Lender shall promptly refund to
 Boaower any Funds held by Lender.




                                                                                       lnlU.ls:   ~
 -   "8A(CAJ (0207)       CHL (09/02)              Pago5of 16                                     Form :ioos 1/01
Case 2:17-bk-16372-NB             Doc 84 Filed 10/23/18 7t/19/05
                                                           Entered
                                                            Des 10/23/18 14:47:03                             Desc
                                  Main Document    Page 22 of 105




                                                                        DOC ID ft':
      4. Charges; Lieus. Borrower shall pay all taxes, assessments, charges, fines, and impositions attributable
to the Property which can auain priority over this Security Instrument, leasehold payments or ground renls on
the Pl'operty, if any, and Community Association Dues, Fees, and Assessments, if any. To tho extent lhat these
                                                                                                                     1
items are Escrow Items, Borrower shall pay them in Uic mlll11lcr provided in Section 3,
      Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
Borrower: (a) agree.~ in writing to the payment of the obljgation secured by lhe lien in a manner acceptable to
Lender, but only so long as B01TOwer is perfonning such agreement; (b) contests the lien in good faith by, or
defends against enforcement of the lien in, legal proceedings which in Lender's opinion operate to prevent the
enforcement of the lien while those proceedings are pending, but only until such proceedings are concluded;
or (c) secnrea from the holder of the lien an agreement satisfucto,ry to Lender subordinating the lien to this
Security Instrument. If Lender determines that any part of the Property is subject to a lien which can attain
priority over this Security Insttument, Lender may give Borrower a notice identifying the lien. Within 10 days
of the date on which that no<icc is given, Borrower shall satisfy the lien or take one or more of the actioos set
forth above in thls Section 4.
       Lender may require Borrower to pay a one-time charge for a real estate iax verification and/or reporting
service used by Lender in connection with Ibis Loan.
       5. Property Insurance. Borrower shall keep Ille improvements now existing or hereafter erected on the
Property insnred against loss by fire, hazards included within the term "extended coverage,• and any other
hazards including, but not limited to, eartbquakes and floods. for which Lender requires imuraoce. This
insurance shall be maintained in the amounts (including deductibl~ levels) and for lhe periods lhat Lender
requites. What Lender requires pursuant to the preceding sentences can change dwing the term of the Loan.
The insurance carrier providing the insurance ~hall be chosen by Borrower subject to Lender's right to
disapprove Borrower's choice, which right shaD not be exelCised unreasonably, Lender may require Borrower
 to pey, in connectioo with this Loan. either: (a) a one-time charge for flood 1.one determination, certification
and !racking services; or (b) a one-time charge for flood 1.00e detemunation and certification services and
subsequent charges each time remappings or similar changes occur which reasonably might affect such
determination or certification. Borrower shall also be responsible for the payment of any fees imposed by the
Federal Emergency Management Agency in connection with the review of any flood zone determination
resulling from an objection by Borrower.
       If Botr0wer fails to maintain any of the coverages described above, Lender may obtain insurance
coverage, at Lender's op1ion and Borrower's expense. Lender is under no obligation to purchase any particular
 type or amount of coverage. Therefore, .such coverage shall cover Lender, but might or might nor pro1ec1
Bonower, Borrower's equity in the Property, or the contents of the Property, against any risk, hazard or
liability and might provide greater or lesser coverage than wa~ previously in effecL Booower acknowledges
 lhat the cost of the insurance coverage so obtained might significanUy ex~ 1he cost of insurance that
Borrower could have obtained. Any amounts disbursed by Lender under this Seetion 5 shall become lldditional
debt of B01TOwer secured by this Security InSU"Ument. These amounts shall bear interest at the Note rate from
 lhe date of disbursement and shall be payable, with such interest, upon notice from Lender to Borrower
requesting payment.
       All insumnce policies required by Lender and renewals of such policies shall be subject to Lender's right
to disapprove such policies, shall include a standard mortgage clause, and shall name Lender as mongagee
and/or as an additional loss payee and Borrower further agrees to gcncral.ly assign rights to insurance proceeds
to the holder of lhe Note up to the amount of the outslanding loan balance. Lender shall have the right to hold
 the poUcies and renewal certificates. If Lender requires, Borrower shall promptly give to Lender all receipts of




 cm\-6A(CA) (0207)       CHL(09/02)                ~•6of16
                                                                                       lnlll:lls:   u
                                                                                                    Fann 3005 1/01
Case 2:17-bk-16372-NB             Doc 84 Filed 10/23/18 7 Entered  2119/ 0
                                                           Des 10/23/18 14:47:03                             Desc
                                  Main Document    Page 23 of 105




                                                                        DOC ID ii:
paid premium.~ and renewal notices. If Borrower obtains any fonn of insurance coverage, not otherwise
                                                                                                                    8
required by Lender, for damage 10, or destruction of, tho Property, such policy shall include a standard
mortgage clause and shall name Lender as mortgagee and/or ns an additional loss payee and Borrower further
agrees co generally assign rights 10 insurance proceeds to the holder of the Note up to the amount of the
outstanding loan balance.
      In the event of loss, Booower shall give prompt notice 10 the inS1l13Dce caaier and Lender. Lender may
make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in
writing, any insurance proceeds, whether or not the underlying insurance was required by Lender, shall be
applied to restoration or repair of the Property, if the restoration or repair is economically feasible and
Lender's security is not lessened. During such repair and restoration period, Lender shall have the right to hold
such insumnce proceeds until Lender has had an opportunity 10 inspect such Property to ensure the work has
been completed 10 Lender's satisfaction, provided that such inspection shall be undertaken promptly. Lender
may disburse proceeds for the repairs and restoration in a single payment or in a series of progress payments
as the work is completed, Unless an agreement is made in writing or Applicable Law requires interest to be
paid on such insurance proceeds, Lender shall not be required to pay BoJJOwer any interest or earnings on
such proc~ds, Fees for public adjusters, or other third parties, retained by Borrower shall not be paid out of
the insurance proceeds and shall be the sole obligation of Booower. If the restoration or repair is not
economically feasible or Lender's security would be lessened, the illSW1lncc proceeds shall be applied to the
sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.
Such insurance proceeds shall be applied in the order provided for in Section 2.
      If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim
and related matters. If Booower docs not respond within 30 days to a notice from Lender that the insurance
carrier has offered 10 settle a claim, then Lender may negotiate and settle the claim. The 30-day period will
begin when che notice is given. In either event, or if Lender acquires the Property under Section 22 or
otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance proceeds in an amount
not to exceed the amounts unpaid under lhe ~ote or lhis Security Instrument, and (b) any other of Borrower's
rights (other than the right to any refund of unearned premiums paid by Booower) under all insurance policies
covering the Property, insofar as such right~ are app.licable to the coverage of the Property. Lender may use
the insurance proceeds either to repair or restore the Propeny or to pay amounts unpaid under the Note or this
Security Instrument, whether or not then due.
      6. Occupancy. Borrower shall occupy, establish, and use the Propeny as Borrower's principal residence
within 60 days after the execution of this Security Instrument and shall continue IO occupy the Property as
Borrower's prmcipal reside11ce for at lcasl one year after the date of occupancy, unless Lender otherwise
agrees in writing, which consent shall not be unreasonably withheld, or unless extenuating circumstances exist
which are ooyondBorrower's control.
      7. Presen,atioo, Maintenance and Protection of the Property; Inspections. Borrower shall not
destroy, damage or impair the Property, allow the Property to deteriorate or commit waste on the Property.
Whether or not Borrower is residing in tl1e Property, Boll'Ower shall maintain the P10perty in onler to prevent
the Property from deteriorating or decreasing in value due to its condition. Unless it is detennined pU11,uant to
Section 5 that repair or restoration is not ecooomically feasible, Borrower shall prompdy repair lite Property if
damaged to avoid further deterioration or damage. If insurance or condemnation proceeds are paid in
coMection with damage to, or the taking of, the Property, Borrower shall be responsible for repairing or
restoring the Property only if Lender has released proceeds for such pulJJOSes. Lender may disburse proceeds
for the repairs and restoration io a single payment or in a series of progress payments as the work is
completed. If the insurance or condemnation proceeds are not sufficient 10 repair or restore the Property,
Borrower Is not relieved of Booower's obligation for the coroplecion of such repair or restoration.




~ -&A(CA) (020n          CHL(09J02J                Pagt 7cf18
                                                                                       tnlllals:UForm 3005 1/01
Case 2:17-bk-16372-NB             Doc 84 Filed 10/23/18 7UEntered      19/ 05
                                                           Des 10/23/18 14:47:03                              Desc
                                  Main Document    Page 24 of 105




                                                                           DOC ID i:
       Lender or iL~ agent may make reasonable entries upon and inspections of the Property. If it has
reasonable cause, Lender may inspect the interior of the improvement~ on the Property. Lender shall give
Borrower notice at the time of or prior to such an interior inspection specifying such reasonable cause.
       8. Borrower's Loan Applicatioo. Borrower shal.1 be in deCault if, during the Loan application process,
Borrower or any persoos or entities acting at the direction of Borrower or with Borrower's knowledge or
consent gave materially false, misleading, or inaccurate infonnation or slatements to Lender (or failed lo
provide Lender with material information) in connection with the Loan. Material represcntatioos include, but
are not limited to, representations concerning Borrower's occupancy of the Property as Borrower's principal
re.,idence.
       9. Protection of Lender's Interest in the Property and Rights Under this Security Instrument. If (a)
Borrower fails to perform the covenants and agreements contained in this Security Instrument. (b) there is a
legal proceeding that might significantly affect Lender's interest in the Property and/or rights under this
Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for
enforcement of a lien which may auain priority over this Security lnStrument or to enforce Jaws or
regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for whatever is
ccasooable or appropriate to protecl Lender's interest in the Property and right~ under this Security Inslrument,
including protecting and/or assessing the value of the Property, and securing and/or repairing the Property.
Lender's actions can include, but are not limited ID: (a) paying any sums secured by a lien which ha~ priority
over this Secllrity Instrument; (b) appearing in court; and (c) paying reasonable attorneys' fees 10 protect its
interest in U1e Property and/or rights under this Security Instrument, including its secured position in a
bankruptcy proceeding. Securing the Property includes, but is not limited to, entering the Property to make
repairs, change locks, replace or board up doors and windows, drain water from pipes, eliminate building or
other code violations or dangerous conditions, and have utilities rumed on or off. Althol)gb Lender may take
action under this Section 9, Lender does not have to do so and is not under any duty or obligation to do so. It
is agreed that Lender incurs no liability for not talting any or all actions authorized under this Section 9.
       Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured
by this Security Instrnment. These amounts shall bear interest at the Note rare from the date of disbursement
and shall be payable, with such interest, upon notice from Lender to Borrower requesting payment.
       If this Security Instrument is on a leasehold, Borrower shall comply with all lh.e provisions of the lease.
If Borrower acquires fee title to the Property, the leasehold and the fee title shall noi merge unless Lender
agrees to the IDC(ger in writing.
       10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan,
Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason, the
Mortgage Insurance coverage required by Lender cea.~es to be available from the mortgage insurer that
previously provided such insuranco and Borrower was required 10 make separately designated payments
toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to obtain coverage
substantially equivalent to the Mortgage Insurance previously in effect, at a cost substantially equivalent to the
cost to Borrower of the Mortgage Insurance previously in effect, from an alternate mortgage insurer selected
by Lender. If substantially equivalent Mortgage Insurance coverage is not available, Borrower shall continue
to pay to Lender the amount of the separately designated payments that were due when the insurance coverage
cea.'led to be in effect. Lender will accept, use lllld retain these payments as a non-refundable loss reserve in
lieu of Mortgage Insurance. Such loss reserve shall be non-refundable, notwithstanding the fact that the Loan
is ultimately paid in full, and Lender shall not be required to pay Borrower any interest or earnings on such
loss reserve. Lender can no lo11ger require loss reserve payments if Mortgage Insurance coverage (in the
amount and for the period that Lender requires) provided by an insurer selected by Lender again becomes
available, is obtained, and Lender requires separately designated payments toward the premiums for Mortgage
Insurance. If Lender required Mortgage Insurance es a condition of maldug the Loan and Borrower was
required to make separately designated payments ioward the premiums for Mol'lgage Insurance, Borrower


 -   •6A(CAJ (0207)       CHL(OS/02)
                                                                                       lnllla1s:   ~     /
                                                    Pago 8 of 18                                   Fonn 3005 1/01
Case 2:17-bk-16372-NB              Doc 84 Filed 10/23/18 7 Entered
                                                            Desc 10/23/18 14:47:03                              Desc
                                   Main Document    Page 25 of 105




                                                                            DOC ID j/:
shall pay the premiums required to maintain Mortgage Insurance in effect, or 10 provide a non-refundable loss
reserve, uotil Lenders requirement for Mortgage Insurance ends in accordance with ooy written agreement
between Bonower and Lender providing for such tennination or until termination is required by Applicable
                                                                                                                         /0
Law. Nothing in this Section 10 affects Borrower's obligation to pay interest at the rate provided in the Note.
       Mortgage Insurance reimburses Lendel: (or any entity that purchases the Note) for certain losses it may
incur if Boaower does not repay the Loan as agreed. Borrower i.~ not a partY to tile Mortgage Insurance.
       Mortgage insurers evaluate their total risk on all S1Jch insurance in force from time to time, and may enter
inlO agreements with other parties that share or modify their risk, or reduce losses. These agreements are on
terms 1111d conditions that are satisfactory to the mortgage insurer and the other party (or parties) to these
agreemenL~. These agreements may require the mortgage insurer to make payments using any source of funds
!hat the mortgage insurer may have available (which may include funds obtained from Mortgage Insurance
premiums).
       As a result of these agreements, Lemler, any purchaser of the Note, another insurer, any reinsurcr, any
other entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that derive
from (or might be characterized as) a portion ofBoaowcr's paymenis for Mortgage Insurance, in exchange for
sharing or modifying the mortgage insurer's risk, or reducing losses. If such agreement provides that an
af.filiate of Lender takes a share of the insurer's risk in exchange for a share of the premiums paid to tho
insurer, the nrrangement is often termed "captive reinsurance.• Further:
       (a) Any such agreements will not affect the amounts that Borrower has agreed to pay for Mortgage
Josurance, or any other terms of tbe Loan. Such agreements Will not increase the amount Borrower will
owe for Mortgage IDsllrance, and they will not entitle Borrowet to any refond.
       (b) Any such agreements will not affect the rights Borrower has • if any • 1'-ith respect to the
Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These rights may
include the tight to receive certain dl,,,closores, to rl!()uest and obtain canccllation of the Mortgage
Insurance, to have the Mortgage Insurance lermiollted aotomatlcally, and/or to receive a refund of any
Mortgage Iosurance premiums that were unearned at the time of such cancellation or termination.
       11, Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby
assigned to and shall be paid to Lender.
       If the Property is damaged, such Miscellaneous Proceeds shall bi, applied to restoration or repair of the
Property, if the restoration or repair is economically feasible and Lender's security is not lessened. During such
repair and restoration period, Lender shall have the right to hold such Miscellaneous Proceeds until Lender has
bad an opportunity to inspect such Property to ensure the work has been completed to Lender's satisfaction,
provided that such inspection shall be undertaken promptly. Lender may pay for the repairs and restoration in
a single disbursement or in a series of progress payments as the work is completed. Unless an agreement is
made in writing or Applicable Law requires interest to be paid oo such Miscellaneous Proceeds, Lender shall
not be requited to pay Borrower any interest or earnings on Sllch Miscellaneous Proceeds. If the restoration or
repair is not economically feasible or Lender's security would be lessened, the Miscellaneous Proceeds shall
be applied to the sums secured by thls Security Instrument, whether or not then due, with the excess, if any,
paid to Borrower. Such Miscellaneous Proceeds shall be applied in the order provided for in Section 2.
       In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds
shaD be applied to lhe sums secured by this Security lnslrumeot, whether or not then due, with the excess, if
any, paid to Borrower.
        Jn the event of a partial taking, destruction, or loss in value of the Proper(¥ in which the fair market value
 of the Property immediately before the partial taldng, destruction, or Joss in value is equal to or greater than
 the amount of the sums secured by this Security Instrument immediately before the partial taking, destruction,
 or loss in value, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security




 ~oo6A(CA) (0207)         CHL(OS/02)
                                                                                          lnWals:e.JL.
                                                                                                     Fonn 3005 1/01
                                                     Pag• 9 of 16
Case 2:17-bk-16372-NB              Doc 84 Filed 10/23/18 7 Entered  r1191os
                                                            Des 10/23/18 14:47:03                              Desc
                                   Main Document    Page 26 of 105




                                                                           DOC ID#:
Instrument shall be reduced by the amount of 1he Miscellaneous Proceeds multiplied by the following fraction:
(a) lhe total amount of the sums secured immediately before the partial taking, ilestruction, or loss in value
divided by (b) the fair market value of the Property immediately before the partial taking, destruction, or loss
                                                                                                                      /(
in valve. Any balance shall be paid to Borrower,
      In the event of a partial taking, destruction, or loss in value of the Propeny in which the falr market value
of the Propeny immediately before the partial taking, destruction, or loss in value is less than the amount of
the sums secured immediately before the partial taking, des1ructioo, or loss in value, unless Borrower and
Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied 10 the sums secured by this
Security Instrument whether or not the sums are then due.
      If the Property is abandoned by Borrower, or if, afler notice by Lender to Borrower that the Opposing
Party (as defined in the next sentence) offers to make an award 10 settle a claim for damages, Borrower fails to
respond to Lender within 30 days after the date the notice is given, Lender is anthori:zed to collect and apply
the Miscellaneous Proceeds either to restoration or repair of the Property or to the sums secµred by this
Secllrit)l lnsu'llment, whether or not then due. "Opposing Party" means the third party that owes Bouower
Miscellaneous Proceeds or tbe party against whom Borrower has a right of action in regard to Miscellaneous
Proceeds.
      Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in
Lenders judgment, could result in forfeirure of the Property or other material lrnpainncnt of Lendcts interest
in the Property or right~ under this Security Instruml!l!L Borrower can cure such a default and, if acceleration
has occurred, reinstate as provided in Section 19, by causing the action or proceeding to be dismissed with a
ruling that, in Lender's judgment, precludes forfeiture of the Property or other material impairment of Lendets
interest in the Property or rights under this Security Instrument. The proceeds of any award or claim for
damages that are attributable to the impairment of Lender's interest in the Property are hereby assigned and
shall be paid to Lender.
      All ML5cellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied in
the order provided for in Section 2.
      U. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
payment or modification of amortization of the sums sec11red by this Securily Instrument granted by Lender to
Bo.rrowcr or any Successor in Inter~ of Borrower shall not operate to release the liabilicy of Borrower or any
Successors in Interest of Booowcr. Lender shall not be required to commence proceedings against any
Successor in lnterest of Borrower or to refuse to extend lime for payment or othecw;se modify amoruzation of
th.e sums secured by this Security Instrument by reason of any demand made by the original Borrower or any
Successors in Interest of Borrower. AJJy forbearance by Lender in exercising any right or remedy including,
without limitation, Lender's acceptance of paymenL~ from third persons, entities or Successors in Interest of
Borrower or in amounts less than the amount then dlle, shall not be a waiver of or preclude the exercise of ony
right or remedy.
      13. Joint and Several Liability; Co-signers; Succes&0rs and AssigllS Bound. Borrower covenants and
agrees that Borrowers obligations and liabilicy shall be joint and several. Howeve.r, any Borrower who
co-signs this Securicy Instrument but does not execute the Note (a ·co-signer"): (a) is co-signing this Security
Instrument only to mortgage, gnmt and convey the co-signer's interest in the Property nnder the terms of this
Seeurit)I lnsU'lllnent; (b) is not personally obligalcd to pay Ille sums secured by this Securicy Instrument; and
(c) agree.~ that Lender and any other Borrower can agree to extend, modify, forbear or make any
accommodations with regard 10 the terms of this Security Instrument or the Note without the co-signer's
consent.




~-6A(CA) (O®'I)           CHL(09/02)                Page 10 of 16
                                                                                        ,_,.u      Form 3005 1/01
Case 2:17-bk-16372-NB              Doc 84 Filed 10/23/18 7 Entered  12119/05
                                                            Des 10/23/18 14:47:03                               Desc
                                   Main Document    Page 27 of 105




                                                                         DOC IO f:
      Subject to 01e provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower's
obligations under this Security Inslnlment in writing, and is approved by Lender, shall obtain all of Borrower's
rights and benefits under this Security Instrument Borrower shall not be released from Borrower's obligation.~
and liability under this Security Instrument unless Lender agrees to such relea<ie in writlng. The covenants and
agreements of this Security Instroment shall bind (except as provided in Section 20) and benefit the successors
and assigns of Lender.
       14. Loan Charges. Lender may charge Borrower fees for services performed in connection with
Borrower's default. for the PWJlOSll of protecting Lender's interest in the Property and rights under this
Security lns1.r11menr. including, but not limited to, attorneys' fees, property inspection and valuation fees. In
regard to any other fees, the absence of express authority in this Security Instrument to charge a specific fee to
Borrower shall not be construed as a prohibilion on lhe charging of such fee. Lender may not charge fees that
are expressly prohibited by this Security Instrument or by Applicable Law.
      If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so
that the inr.erest or other loan charges collected or to be collected ln connection with the Loan exceed the
permitted limits, lhen: (a) any such loan charge shall be reduced by the atnOllJlt necessary to reduce lhe charge
to 01e permitted limit; and (b) any sums already collected from Borrower which exceeded penniued limits will
be refunded to Borrower. Lender may choose to make this refund by reducing the principal owed under the
Note or by making a direct payment to Borrower. If a refund reduces princlpal, the reduction will be treated as
a partial prepayment without any prepayment charge (whether or not a prepaymect charge is provided for
under the Note). Borrower's a=p1nnce of any such refund made by direct payment 10 Borrower will
constitute a waiver of any right of action Borrower might have arising out of such overcharge.
      15. Notices. All notices given by Borrower 0( Lender in connection with Ibis Security Instrument must
be in writing. Any notice to Bonower in connection wirh this Security Instrument shall be deemed to have
been given IO Borrower when mailed by first class mall or when actually delivered to Borrower's notice
address if sent by other means. Notice lo any one Borrower shall constitute notice to all Borrowers unless
Applicable Law expressly requires otherwise. The notice address shall be lhe Property Address unless
Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly notify
Lender of Borrower's change of address, If Lender specifies a procedure for reporting Borrower's change of
address, then Borrower shall only report a change of addtess through that specified procedure. There may be
only one designated notice address under this Security Instrument at any one time. Any notice to Lender shall
be given by delivering ii or by malling it by first class mail to Lender's addre.~s stated he(ein unles.9 Lender has
designated another address by notice to Borrower. Any notice in connection with this Security Instrument
shall not be deemed to have beeo given 10 Lender until actually received by Lender. If any notice required by
this Security Instrument is also required under Applicable Law, the Applicable Law requirement will satisfy
Ille corresponding requirement undec this Security lnStrument.
       16. Governing Law; Severability; Rules or Construction. This Security Instrument shall be governed
by federal law and the law of the jurisdiction in which the Property is located. All rights and obligations
contained in this Security Instrument are subject to any requirements and limitations of Applicable Law.
Applicable Law might explicitly or implicitly allow the parties to agree by contract or it might be silent. but
such silence shall not be construed as a prohibition against agreement by contract. In the event that any
provision or clause of this Security Instrument or the Note conflicts with Applicable Law, such conflict shall
not affect otl1er provisions of this Security Instrument or lhe Note which can be given effect wllhout the
conflicting provision.
      As used in this Security Instrumen~ (a) words of the masculine gender shall mean and include
corresponding neuter words or words of the feminine gender; (b) words in lhe singular shall mean and include
the plural and vice versa; and (c) lhe word "may" gives sole discretion without any obligation to rake any
action.
      17. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Iootrument.

~    -BA{CA) («!07)       CHL (09/02)               Page 11 of 16
                                                                                         w,~C,/J,  Fonn SOOS 1/01
Case 2:17-bk-16372-NB               Doc 84 Filed 10/23/18 7 Entered    N19/ 05
                                                             Des 10/23/18 14:47:03                                 Desc
                                    Main Document    Page 28 of 105
  •



                                                                           DOC ID f:
      18. Transfer of lhe Property or a Beneficial Inklrcst in Borrower. Ai; used in this Section 18,
"Jntere,~ in 1he Propeny" means any legal or beneficial interest in the Property, including, but not Iimiied to,
                                                                                                                          (5
!hose beneficial interests transferred in a bond for deed, conlmct for deed, installment sales contract or escrow
agreement, the lnient of which is the transfer of title by Borrower at a ful\lre date to a purchaser.
      If all or any part of the Property or any !n.terest in the Property is sold or transferred (or if Borrower is not
a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written
consent, Lender may require immedi.ate payment in full of all sums secured by this Security Instcumenl.
However, this option shall not be exercised by Lender if such exercise is prohibiled by Applicable Law.
      If Lender exercises this option, Lender shall give Borrower ootice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is given in accordance with Section 15
wilhin which Borrower must pay all sums secured by this Security Instrument If Borrower fails to pay lhese
sums prior to the expiration of this period, Lender may invoke any remedies penn.ined by this Security
Instrument without further notice or demand on Borrower.
      19. Borrower 's Right to Reinstate After Acceleration. Jf Borrower meets certain conditions, Borrower
shall have lhe right to have enforcement of this Security Instrument discontinued at any time prior to the
earliest of: (a) five days before sale of the Property pursuant to any power of sale contained in this Security
Instrument; (b) such other period as Applicable Law might specify for the termination of Borrower's right to
reinstate; or (c) entry of a judgment enforcing this Security Instrument. Those conditions are that Borrower:
(a) pays Lender all sums which then would be due under this Security Instrument and the Note as if no
acceleration had occurred; (b) cures any default of any other covenants or agrccrocnts; (c) pays all expenses
incurred in enforcing this Security Instrument, including, but not limited to, reasonable attorneys' fees,
property inspection and valuation fees, and other fees incurred for the pwpose of protecting Lender's interest
in the Property and rights under lhis Security lns1rumen1; and (d) talccs such action as Lender may reasonably
require to assure that Lender's interest Jn the Property and rights under this Security Instrwnent; and
Borrower's obllgatJon to pay the sums secured by this Security Jnstrumen~ shall continue unchanged. Lender
may require that Borrower pay such reinstatement sums and expenses in one or more of the following forms,
as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasll!er's check or cashier's
check, provided any such check is drawn upon an institution whose deposits are insured by a federal agency,
instrumentality or entity; or (d) Electronic Funds Transfer. Upon reinstatement by Borrower, this Security
Instrument and obligations secured hereby shall remain fully effective as if no acceleration had occurred.
However, this right to reinslate shall not apply in the ease of acceleration under Section 18.
      20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in the
Note (together with 1hls Security Instrument) can be sold one or more times wilhout prior notice to Borrower.
A sale might result in a change in the entity (known as the "Loa11 Servicer'') that collects Periodic Payments
due under the Note and this Securiiy Jn,;uument and performs other mortgage loan servicing obligations under
the Nole, this Security Instrument, and Applicable Law. There also might be one or more changes of the Loan
Servicer unrelated tO n sale of the Nore. If tbere is a change of the Loan Servicer, Borrower will be given
wriuen notice of the change which will Slate lhe name and address of the new Loan Servicer, the address to
which payment~ should be made and any other ioforrnalion RBSPA requires in connection with a notice of
transfer of servicing. H the Note is sold and thereafter 1he Loan is serviced by a Loan Servicer other than the
purchaser of the Note, the mortgage loan servicing obligations to Bocrower will remain with lhe Loan Servicer
or be transferred to n successor Loan Servicer and are not assumed by the Note purchaser unless olherwise
provided by the Note purchaser.
      Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an
individual litigant or the member of a class) that arises from the o<her party's actions pursuant to this Security
Instrument or that alleges that the other party bas breached any provision of, or any duty owed by rea.~on of,
this Security Instrument, unlJl SllCh Borrower or Lender bas notified the other party (with such 110lice given in



~-oA(CA) (0207)            CHL(09/02)                Page 12ol 18
                                                                                           ,~..~//,
                                                                                                      Form 3005 1/01
Case 2:17-bk-16372-NB             Doc 84 Filed 10/23/1817 Entered 12119105
                                                           Des 10/23/18 14:47:03                           Desc
                                  Main Document    Page 29 of 105




                                                                        DOC ID f:
compliance with lhe requirements of Section 15) of such alleged breach and afforded the oilier party hereto a
reasonable period after the giving of such notice 10 take corrective action. If Applicable Law provides a limo
period which must elapse before cercain action can be taken, lhat time period will bo deemed to be reasonable
                                                                                                                  If
for purpose.~ of this paragraph. The notice of ooeeleration and oppol1llllity to cure given to Borrower pwsuant
to Section 22 and the notice of acceleration given to Bonower pursuant to Section 18 shall be deemed to
satisfy the notice and opportunity lO take corrective action provisions of this Section 20.
      21. :Hazardous Substances. As used io this Section 21: (a) "Hazardous Substances" are those substances
de-fined as toxic or hazardous substances, pollutant<;, or wa~s by Environmental Law and the following
substances: gasoline, kerosene, other flammable or IOKic petroleum product<;, toxic pesticides and herbicides,
volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials; (b)
''Environmental Law" means federal laws and Jaws of lhe jurisdiction where the Property is located that relate
to health. safety or enviromnentcl protection; (c) "Environmental Cleanup• include.~ any response action,
remedial action, or removal action, as defined in Environmental Law; and (d) an "Environmental Condition•
means a condition that can cause, contribute to, or otherwise trigger an Bnvironmenral Cleanup.
      Borrower shall not C®Se or permit the presence, use, disposal, storage, or release of any Hazardous
Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do, nor
allow anyone else to do, anylhing affecting the Property (a) lhat is in violation of any Environmental Law, (b)
which creates an Environmental Condition, or (c) which, due to the presence, use, or release of a Haz.ardous
Substance, creates a condition that adversely affects the value of the Property. The preceding two sentences
shall not apply to the presence, nse, or starage on the Property of small quantities of Hazardous Substances
that are generally recognized to be appropriate 10 normal residential uses and to maintenance of the Property
(including, but not limited to, hazardous substances in consumer products).
      Bonowcr shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or
other action by any govemIDCntal or regulatory agency or privme party involving the Property and any
Hazardous Substance or Environmental Law of whiclt Borrower has actual knowledge, (b) any Environmental
Condition, including but not limited to, any spilling,. leaking, dlscharge, release or threat of release of any
Ha1.ardous Substance, and (c) any condition caused by the presence, use or rclea~ of a Hazardous Substance
which adversely affects the valµe of the Property. If BOIIOwer learns, or is notified by any governmental or
regulatory authority, or any private party, that any removal or other remediation of any Hazardous Substance
affecting the Property is necessary, Borrower shall prompUy take all nece.~sary remedial actions in accordance
with Environmental Law. Nothing herein shall create any obligation on Lender for an Environmental Cleanup.

      NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
      22, Accelecalioo; Remedies, Lender shall give notice to Borrower prior to acceleration follo,.,ing
Borrower's breach of any covenant or acreemeot in this Security Instrument (but oot prior lo
acceJcration under Section 18 unless Applicable Law provides otherwise). The notice shall specify: (a)
the dcfanlt; (b) the action required to cure the default; (c) a date, not less than30 days from the date the
ootice Is given to Borrower, by which the default must be cured; and (d) that failure to cure the defanlt
on or before the date specified in the notice may result In acceleration of the sums secured by fhis
Security Instnnnent and sale of lhe Property, n»c notice shall further i nform Borrower of the right to
reinstate after acceleration and the rieJtt to bring a court action to assert the non,existenoo of a dcfanlt
or any other defffl'lc of Borrower to acceleration and sale. 11 the default is not cured on or before the
date specified in the ooti~ Lender at its option may require immediate payment in full of
all sums secured by this Security Instrument without further demand and may invoke the power of sale
and any other remedies permitted by Applicable Law. Lender shall be entitled lo collect all expenses
Incurred in pursuing the remedies provided in this Section 22-1 including, but not limited to, reasonable
attorneys' fees and costs of title evidence.


                                                                                     lnU!afs: ~ (
~-6A(CA) (0207)          CHL(09/02)               Page 13 ol 16                                Fonn 3005 1/01
Case 2:17-bk-16372-NB             Doc 84 Filed 10/23/1817 Entered   rn19/ 05
                                                           Des 10/23/18 14:47:03                              Desc
                                  Main Document    Page 30 of 105




                                                                       DOC ID f:
     If Lender invokes lhe powe.r of sale, Leode.r shall execute or cause Trustee to execute a writlco
oolice of the occurrence of an event of default and of Lender's election to cause the Property to bo sold.
                                                                                                                     /5
Trustee shall cause Ibis nolk"e to be recorded in each county in which aoy part of the Property is
located. Lender or Trustee shall mail copies of the notice as pcescribed by Applicable Law to Borrower
and to the other persons prescribed by Applicable Law. Trustee shall give public notice of sale to the
persons and in the manner pl'CSCribed by Applicable Law. After the time required by Applicable Law,
Trustee, without demand on Borrower, shall sell the Property at public auction to the highest bidder at
the time and place and under the terms designated in Ute notice of sale in one or more parcels and in
any order Trustee determines. Trustee may postpone sale of all or any parcel of the Property by public
announcement at the time and place of any prel'iously scheduled sale. Lender or its designee may
plll'Chase the Property at aoy sale.
      Trustee shall deliver to Ute purchaser Trustee's deed conveying the Property without any covenant
or warranty, expressed or implied. The recitals in the Trustee's deed shall be prima facie evidence of the
truth of the statements made therein. Trustee shall apply the proceeds of the sale in the following order:
(a) to all expenses of the sale, including, but not limited to, reasonable Trustee's and attorneys' fees; (b)
to all sums secured by Um Security Instrwnent; and (c) any ell<cess to the person or persons legally
entitled to it.
      23. Reconvcyance. Upon payment of all sums secured by this Security Instrumen~ Lender shall request
Trustee to rcconvey the Property and shall surrender this Security lnstroment and all notes evidencing debt
secured by this Security Instrument to Trustee. Trustee shall reconvcy the Property without warranty to the
person or persons legally entitled to it Lender may charge such person or persons a reasonable fee for
reconveying the Property, but only if the fee is paid to a third party (such as the Trustee) for services rendered
and the charging of the fee ls permitted under Applicable Law. If the fee charged does not exceed the fee set
by Applicable Law, the fee is conclusively presumed to be reasonable.
      24. Substitute Trustee. Lender, at IIS option, may from time to time appoint a suecessor trustee to any
Trustee appointed hereunder by an instrument executed and acknowledged by Lender and recorded in the
office of the Recorder of the county in which the Property is located. The instrument shall contain the name of
die original Lender, Trustee and Borrower, the book and page whew this Security Instrument is recorded and
the name and address of the successor trustee. Without conveyance of the Property, the b1lCCCSSOr lrostee shall
succeed to all the tide, powers and duties conferred upon the Trustee herein and by Applicable Law. This
procedure for substitution of trustee shall govern to the exclusion of all other provisions for substitution.
      ZS. Statement of Obligafion Fee. Lender may collect a fee not to exceed the maximum amount
pennitted by Applicable Law foc f\Jmishing the statement of obligation as provided by Section 2943 of the
Civil Code of California.




~-6A(CA) (0207)          CHL(09/02)                P1lgt 14 of 16
Case 2:17-bk-16372-NB      Doc 84 Filed 10/23/1817 Entered
                                                    Des 10/23/18 14:47:03     Desc
                           Main Document    Page 31 of 105




Witnesses:

                                    ~
                                   EVA ANDERSON                          ~ocrowcr



                                   - - - - - - - - - - - - - - (Seal)
                                                              -Borrower


                                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Seal)
                                                                         •BOffOWcr



                                   - - - - - - - - - - - -- - (Seal)
                                                             •Dom>wu




                                     f'llge 15 of 18
°'•6A(CA) (0207)   CHL (09/02)                                     l'onn 3005 1/01
Case 2:17-bk-16372-NB                            Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                                                Desc
                                                 Main Document    Page 32 of 105

           •


      Slate of Cali.forola
      County of Lo..r Irr\1 c. <...e-_r

      On       Oc:::.,:.,~ lo. ~ I 31 :2-c> o ,:r                         before me,
                                                                                                         DOC ID#:
                                                                                                               } ss.

                                                                                         5 '-' L H-"" J .r L I ~ I µ a 4-,,,,_~'1 I" ub li "-
                                                                                                                                                       /1
                                                                                                                              personally appeared




    (or proved to me on the basis of satisfactory evidence) to be the ~ s ) whose~)@re       known fome
                                                                                  , p=noll, subscribed to
    tile Within inslrument and acknowledged to me that he@Jiey executed tbe same in his.8tbeir authorized
    ~ • ) , and that by his@heir ~ s ) on tile instrument ! h e ~ ) or the entity upon behalf of
    wiilciii'h~@s) acted, cJCecueoo the instrument
    WlTNBSS my hand and official seat

                    1---••·•·••.. ···•••H ........................---i
                   t@)               ti~:1.i~fkf~ p~
                                                                                                J         ..Lt
                                                                                        -~-,,.....t.4«-<-~--...,~9:w;:::::::::::::_-_-_ ___(Scal)
                   P               Hol.vtYllflU:: -CA~IA
                   1                  LOIi ANG.ELU CCMtry
                           !I;"""'"'•
                   l•--••••n•-...          00<. 11, ;oo,
                                      E,i,.•••--.-..
                                  •••-...            ;.;:.;.J1




~   -6A(CA) (OW7J              CHL (09/02)
                                                                         Pago 18c! 16                            lolllals:~
                                                                                                                            Form 3005 1/01
Case 2:17-bk-16372-NB         Doc 84 Filed 10/23/18 7UEntered 19/ 05
                                                       Des 10/23/18 14:47:03                    Desc
                              Main Document    Page 33 of 105




                                                                                                       /6
                         ADJUSTABLE RATE RIDER
                   (PayOption MTA Twelve Month Averaee Index - Payment Caps)


                                    [Escrow/Closing fl                      [Doc ID f l
THIS ADJUSTABLE RATE RIDER is made this THIRTEENTH                           day of
DECEMBER, 2005            , and Is lncoiporated Into and shall be deemed to amend and supplement
the Mortgage, Deed of Trust, or Security Deed (the •security Instrument'') of the same date given by
the undersigned ("Borrower") to secure Borrower's Adjustable Rate Note (the ' Note") to
Countrywide Bank, N. A.

("Lender") of the $ame date and covering the propertY described in the Security Instrument and
located at
                                 6520-22 BRYNHURST AVE
                                 LOS ANGELES, CA 90018
                                         [Property Address)

  THE NOTE CONTAINS PROVISIONS THAT WILL CHANGE THE INTEREST RATE AND THE
  MONTHLY PAYMENT. THERE MAY BE A LIMIT ON THE AMOUtff THAT THE MONTHLY
  PAYMENT CAN INCREASE OR DECREASE. THE PRINCIPAL AMOUNT TO REPAY COULD
  BE GREATER THAN THE AMOUNT ORIGINALLY BORROWED, BUT NOT MORE THAN THE
  MAXIMUM LIMIT STATED IN THE NOTE.

       ADDITIONAL COVENANTS: In addition to the covenants and agreements made In the Security
  Instrument, Borrower and Lender further covenant and agree as follows:

   A. INTEREST RATE AND MONTHLY PAYMENT CHANGES
      The Note provides for changes In the interest rate and the monthly payments, as foDows:




• PayOptlon MTA ARM Rider
1E310-XX (09/0S)(d)                         Page 1 of6
Case 2:17-bk-16372-NB          Doc 84 Filed 10/23/18 72✓Entered
                                                        19/05
                                                         Des 10/23/18 14:47:03                       Desc
                               Main Document    Page 34 of 105




                                                                                                              11
                                                                   DOC ID t:
2. INTEREST
      (A) Interest Rate
      Interest will be charged on unpaid Principal until the full amount of Principal has been paid. Up
until the first day of the calendar month that Immediately precedes the first monthly payment cl.le date
set forth in Section 3 of the Note, I will pay interest at a yearly rate of       1 • 5 0 0 % . Additional
days interest collected prior to the first monthly payment due dale is sometimes called "Per Diem"
interest and is due at the time I close my loan. Thereafter until the first Interest Rate Change Date,
defined below in Section 2(8), I will pay Interest at a yearly rate of           1 • 5 0 0 %. This rate Is
sometimes referred to as the "Start Rate" and is used to calculate the initial monthly payment
described in Section 3. The interest rate required by this Section 2 of the Note Is the rate I will pay
both before and after any default described in Seotion 7(8} of the Note.

     (B) Interest Rate Change Dates
     The interest rate I will pay may change on the first                       day of
F EBRUARY, 2 0 0 6               , and on that day every month thereafter. Each date on which my
interest rate could change Is called an "Interest Rate Change Date." The new rate of interest will
become effective on each Interest Rate Change Date. The interest rate may change monthly, but the
monthly payment is recalculated in accordance with SecUon 3.

     (C} Index
     Beginning with the first inters! Rate Change Date, my adjustable interest rate will be based on an
Index. The "Index" is the "Twelve-Month Average" of the annual yields on actively traded United
States Treasury Securities adjusted to a constant maturity of one year as published by the Federal
Reserve Board in the Federal Reserve Statistical Release entitled "Selected Interest Rates (H.15)"
(the "Monthly Yields"). The Twelve Month Average is determined by adding together the Monthly
Yields for the most recently available twelve months and dividing by 12. The most recent Index figure
available as of the date 15 days before each Interest Rate Change Date is called the "Current Index".
     If the Index is no longer available, the Note Holder will choose a new index that is based upon
comparable Information. The Note Holder will give me notice of this choice.

      (D) Calculatfon of Interest Rate Changes
      Before each Interest Rate Change Date, the Note Holder wtll calculate my new Interest rate by
adding                   THREE & 5 7 5 / 10 0 0 percentage point(s}(            3 • s 7 s %} (''Margin"} to
the Current Index. The Note Holder wil then round the result of this addition to the nearest one-eighth
of one percentage point (0.125%). This rounded amount will be my new interest rate until the next
Interest Rate Change Date. My interest will never be greater than           9. 950 %. Beginning with
the first Interest Rate Change Date, my interest rate will never be lower than the Margin.

3. PAYMENTS
     (A) Time and Place of Payments
     I will make a payment every month•


 • PayOptlon MTA ARM Rider
 1E310-XX (09/05)                              Page 2of6
Case 2:17-bk-16372-NB           Doc 84 Filed 10/23/18 7 Entered 2119/ 05
                                                         Des 10/23/18 14:47:03                         Desc
                                Main Document    Page 35 of 105




                                                                                                                :JO
                                                              DOC ID t :
     I will make my monthly payments on the FIRST                                     day of each month
beginning on Fe b ruary, 2 0 0 6                   . I will make these payments every month until I have
paid an the Principal and Interest and any other charges described below that I may owe under the
Note. Each monthly payment wii be applied as of its scheduled due date and will be applied to interest
before Principal. If, on JANUARY o1, 2 o3 6                  , I still owe amounts under the Note, I will pay
those amounts in full on that date, which is called the "Maturity Date.•
     I wiR make my monthly payments at
P . O. Box 1 0 2 1 9, Va n Nuys, CA 91 410-0 219
or at a different place if required by the Note Holder.

    (B) Amount of My Initial Monthly Payments
    Each of my initial monlhfy payments until the first Payment Change Date wm be In the amount of
U.S.$ 1 ,207 .92                                ,unlessadjustedunderSectlon3(F).

      (C) Payment Change Dates
      My monthly payment may change as required by Section 3(0) below beginning on the
f irst                    day of FEBRUARY, 2007                      , and on that day every 12th
month thereafter. Each of these dates is called a "Payment Change Date." My monthly payment also
will change at any time Section 3(F) or 3(G) below requires me to pay a different monthly payment.
The "Minimum Payment" is the minimum amount Nole Holder will accept for my monthly payment
which is determined at the last Payment Change Date or as provided in Section 3(F) or 3(G) below. If
the Minimum Payment is not sufficient to cover the amount of the interest due then negative
amortization will occur.
      i wifi pay the amount of my new Minimum Payment each month beginning on each Payment
Change Date or as provided in Section 3(F) or 3(G) below.

      (D) ca1culatton of Monthly Payment Changes
      At least 30 days before each Payment Change Date, the Note Holder will calculate the amount of
the monthly payment that would be sufficient to repay the unpaid Principal that I am expected to owe
at the Payment Change Date in full on the maturity date in substantially equal payments at the interest
rate effective during the month preceding the Payment Change Date. The result of this calculation is
called the "Full Payment." Unless Section 3(F) or 3(G) apply, the amount of my new monthly payment
effective on a Payment Change Date, will not increase by more than                   7 • 5 0 0 % of my prior
monthly payment. This        7 • 5 0 0 % limitation is called the "Payment Cap.• This Payment Cap
applies only to the Principal and interest payment and does not apply to any escrow payments Lender
may require under the Security Instrument. The Note Holder will apply the Payment Cap by taking the
amount of my Minimum Payment due the month preceding the Payment Change Date and multiplying
it by the number        1 • 0 7 5 . The result of this calculation is called the "Limited Payment." Unless
Section 3(F) or 3(G) below requires me to pay a different amount, my new Minimum Payment win be
the lesser of the Limited Payment and the Full Payment.


 • PayOption MTA ARM Rider
1E310-XX (09/05)                                Page 3 of 6
Case 2:17-bk-16372-NB                                         2119/05
                                Doc 84 Filed 10/23/18 7 Entered
                                                         Des 10/23/18 14:47:03                       Desc
                                Main Document    Page 36 of 105




                                                                                                              ~(
                                                            DOC ID t:
     (E) Additions to My Unpaid Principal
     Since my monthly payment amount changes less frequently than the interest rate, and since the
monthly payment is subjept to the payment limitations described in Section 3(0), my Minimum
Payment could be less than or greater than the amount of the interest portion of the monthly payment
that would be sufficient to repay the unpaid Principal I owe at the monthly payment date In full on the
Maturity Date In substantlally equal payments. For each month that my monthly payment Is less than
the interest portion, the Note Holder wllJ subtract the amount of my monthly payment from the amount
of the interest portion and will add the difference to my unpaid Principal, and interest will accrue on the
amount of this difference at the interest rate required by Section 2. For each month that the monthly
payment Is greater than the interest portion, the Note Holder will apply the payment as provided in
Section 3(A).

     (F) Limit on My Unpaid Prlnclpal; Increased Monthly Payment
     My      unpaid    Prlnclpal can never exceed the Maximum                      Limit equal to
            ONE HUNDRED FIFTEEN percent (                     115 %) of the Principal amount I
originally borrowed. My unpaid Principal could exceed that Maximum Limit due to Minimum Payments
and interest rate increases. In that event, on the date that my paying my Minimum Payment would
cause me to exceed that limit, I will instead pay a new Minimum Payment. This means that my
monthly payment may change more freguently than annually and such payment changes will not be
limited by the Payment Cap. The new Minimum Payment will be in an amount that would be sufficient
to repay my then unpald Principal In full on the Maturity Date in substantially equal payments at the
current interest rate.

     (G) Required Fun Payment
     On the tent h               Payment Change Date and on each succeedlng fifth Payment
Change Date thereafter, I will begin paying the Full Payment as my Minimum Payment until my
monthly payment changes again. I also will begin paying the Full Payment as my Minimum Payment
on the final Payment Change Date.

     (H) Payment Options
     After the first Interest Rate Change Date; the Note Holder may provide me with up to three (3)
additional payment options that are greater than the Minimum Payment, which are called "Payment
Options." The Payment Options are calculated using the new Interest rate in accordance with Section
2(0). I may be given the following Payment Options:
               (i) Interest Only Payment: the amount that would pay the interest portion of the monthly
         payment. The Principal balance will not be decreased by this Payment Option and it is only
         available If the interest portion exceeds the Minimum Payment.
               (ii) Amortized Payment: the amount necessary to pay the loan off (Principal and
         Interest) at the Maturity Date In substantially e~al payments. This monthly payment amount
         Is calculated on the assumption that the current rate will remain in effect for the remaining
         term .


 • PayOptlon MTA ARM Rider
 1E310-XX (09/05)                              Page 4of6
Case 2:17-bk-16372-NB                                        2J19/ 05
                                Doc 84 Filed 10/23/18 7 Entered
                                                         Des 10/23/18 14:47:03                       Desc
                                Main Document    Page 37 of 105




                                                            DOC ID J:
             (ifi) 15 Vear Amortized Payment: the amount necessary to pay the loan off (Principal
        and interest) within a fifteen (15) year tenn from the first payment we date In substantially
        equal paymenls. This monthly payment amount is calculated on the assumption that the
        current rate will remain In effect for the remaining term.

     These Payment Options are only applicable if they are greater than the Minimum Payment.

     B. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER

     Section 18 of the Security Instrument entitled "Transfer of the Property or a Beneficial Interest in
Borrower'' is amended to read as follows:

      Transfer of the Property or a Beneficial Interest In Borrower. As used In this Section 18,
"Interest in the Property'' means any legal or beneficial interest in the Property, including, but not
limited to, those beneficial Interests transferred In a bond for deed, contract for deed, installment sales
contract or escrow agreement, the intent of which Is the transfer of title by Borrower at a future date to
a purchaser.
      If all or any part of the Property or any Interest in the Property is sold or transferred (or if
Borrower is not a natural person and a beneficial interest In Borrower is sold or transferred) without
Lender's prior written consent, Lender may require immediate payment In tun of all sums secured by
this Security Instrument. However, this option shall not be exercised by Lender if such exercise is
prohibited by Applicable Law. Lender also shall not exercise this option if: (a) Borrower causes to be
submitted to Lender information required by Lender to evaluate the intended transferee as if a new
loan were belng made to the transferee; and (b) Lender reasonably detennines that Lender's security
will not be impaired by the loan assumption and that the risk of a breach of any covenant or
agreement In this Security Instrument is acceptable to Lender.
      To the extent pennitted by Applicable Law, Lender may charge a reasonable fee as a condition to
Lender's consent to the Joan assumption. Lender may also require the transferee to sign an
assumption agreement that is acceptable to Lender and that obligates the transferee to keep all the
promises and agreements made In the Note and In this Security Instrument. Borrower will continue to
be obligated under the Note and this Security Instrument unless Lender releases Borrower In writing.
      If Lender exercises the option to require immediate payment in full, Lender shall give Borrower
notice of acceleration. The notice shall provide a period of not less than 30 days from the date the
notice is given in accordance with Section 15 w~hln which Borrower must pay all sums secured by




• PayOptlon MTA ARM Alder
1E311>-XX (09/05)                              Pages of 6
Case 2:17-bk-16372-NB                                     12,/19/05
                              Doc 84 Filed 10/23/1817 Entered
                                                       Des 10/23/18 14:47:03                    Desc
                              Main Document    Page 38 of 105
  i




                                                         DOC I D J:
this Securi\y Instrument. If Borrower falls to pay these sums prior to the expiration of this period,
Lender may invoke any remedies permitted by this Security Instrument without further notice or
demand on Borrower.

      BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in
 this Adjustable Rate Rider.

 WITNESS THE HAND~ AND SEAL(~ OF THE UNDERSIGNED.


                    ~~
                   EVA ANDERS ON                                                             -Borrower




                                                                                             -Bonower




• PayOptlon MTA ARM Rider
1E310.XX (09/05)                             Page Sol 6
Case 2:17-bk-16372-NB                               t/19/05
                              Doc 84 Filed 10/23/1817 Entered
                                                       Des 10/23/18 14:47:03       Desc
                              Main Document    Page 39 of 105
 •




                                1-4 FAMILY RIDER
                                   (Assignment of Rents)
 After Recording Return To:
 COUNTRYWIDE HO~.E LOANS, INC.
 MS ·sv-7 9 DOCUMENT PROCESSING
 P . O. Box 10423
 Van Nuys, CA 91410-0423


  Prepared By:
 TARA TINKLENBERG




                                  [Escrow/Cl osing fl            (Doc ID fl




 MULTISTATE 1 -4 FAMILY RIDER· Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
                                    Page 1 of5
 -  -57R (0411)   CHL (11/04)(d)                                   ln l t l a l U
                       VMP Mortgage Solutions, Inc. (800)521 -7291      Fonn 3170 1/01
Case 2:17-bk-16372-NB                                        12/19/ 05
                               Doc 84 Filed 10/23/1817 Entered
                                                        Des 10/23/18 14:47:03                              Desc
                               Main Document    Page 40 of 105
 ,




                                                          DOC I D i:
      TI-llS   1-4    FAMILY       RIDER      Is   made this T HI RT EENTH                 day of
 DECEMBER, 2 oo5 , and is incorporated into and shall be deemed to amend and supplement
 the !vlortgage, Deed of Trust, or Security Deed (the "Security Instrument") of the same date given
 by the undersigned (the ''Borrower'') to secure Borrower's Note to
 Countrywide Bank, N.A.

  (the "Lender'') of the same date and covering the Property described in the Security Instrument and
  located at:
                6520- 22     BRYNHURST        AVE, LOS ANGELES, CA 90018
                                           [Property Address]

      1-4 FAMILY COVENANTS. In addition to the covenants and agreements made in the
  Security Instrument, Borrower and Lender further covenant and agree as follows :

       A. ADDITIONAL PROPERTY SUBJECT TO THE SECURITY INSTRUMENT. In addition to
 the Property described In the Security Instrument, the following items now or hereafter attached to
 the Property to the extent they are fb<tures are added to the Property description, and shall also
 constitute the Property covered by the Security Instrument: building materials, appliances and
 goods of every nature whatsoever now or hereafter located in, on, or used, or Intended to be used
 in connection with the Property, including, but not limited to, those for the purposes of supplying or
 distributing heating, cooling, electricity, gas, water, air and light, fire prevention and extinguishing
 apparatus, security and access control apparatus, plumbing, bath tubs, water heaters, water
 closets, sinks, ranges, stoves, refiigerators, dishwashers. disposals, washers, dryers, awnings,
 storm windows, storm do0ts, screens, blinds, shades, curtains and curtain rods, attached mirrors,
 cabinets, paneling and attached floor coverings, all of which, including replacements and addillons
 thereto, shall be deemed to be and remain a part of the Property covered by the Security
 Instrument. All of the foregoing together with the Property described in the Security Instrument (or
 the leasehold estate it the Security Instrument is on a leasehold) are referred to In this 1-4 Family
 Rider and the Security Instrument as the "Property."

       B. USE OF PROPERTY; COMPLIANCE WITH LAW. Borrower shall not seek, agree to or
 make a change In the use of the Property or its zoning classification, unless Lender has agreed in
 writing to the change. Borrower shall comply with all laws, ordinances, regulations and
 requirements of any governmental body applicable to the Property.

       C. SUBORDINATE LIENS. Except as permitted by federal law, Borrower shall not allow any
 lien inferior to the Security Instrument to be perfected against the Property without Lender's prior
 written permission.

       D. RENT LOSS INSURANCE. Borrower shall maintain insurance agalnst rent loss In addition.
  to the other hazards for which Insurance is required by Section 5.


                                                                                  Initials:   f:, · iJ (
 Cll•57R (0411)          CHL (11/04)           Page 2of5                                F~ 1 , 1/01
Case 2:17-bk-16372-NB          Doc 84 Filed 10/23/1817
                                                            -
                                                     2✓ Entered
                                                        19/05
                                                         Des 10/23/18 14:47:03                      Desc
                               Main Document    Page 41 of 105
 ;




                                                         DOC I D # :
     E. "BORROWER'S RIGHT TO REINSTATE" DELETED. Section 19 ls deleted.

     F. BORROWER'S OCCUPANCY. Unless Lender and Borrower otherwise agree In writlllQ,
Section 6 concerning Borrower's occupancy or the Property Is deleted.

      G. ASSIGNMENT OF LEASES. Upon Lender's request after default, Borrower shall assign to
Lender all leases of the Property and all security deposits made in connection with leases of the
Property. Upon the assignment, Lender shall have the right to modify, extend or terminate the
existing leases and to execute new leases, in Lender's sole diS()retion. As used in this paragraph G,
the word "lease" shall mean "sub!ease• if the Security Instrument is on a leasehold.

     H. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.
Borrower absolutely and unconditionally assigns and transfers to Lender all the rents and revenues
("Rents'1 of the Property, regardless of to whom the Rents of the Property are payable. Borrower
authorizes Lender or Lender's agents to collect the Rents, and agrees that each tenant of the
Property shall pay the Rents to Lender or Lender's agents. However, Borrower shall receive the
Rents until: (i) Lender has given Borrower notice of default pursuant to Section 22 of the Security
Instrument, and (II) Lender •has given notice to the tenant(s) that the Rents are to be paid to Lender
or Lender's agent. This assignment of Rents constitutes an absolute assignment and not an
assignment for additional security only.
      If Lender gives notice of default to Borrower: (i) all Rents received by Borrower shal be held by
Borrower as trustee for the benefit of Lender only, to be applied to the sums secured by the Security
Instrument; (i') Lender shall be entitled to collect and receive all of the Rents of the Property; (iii)
Borrower agrees that each tenant of the Property shall pay all Rents due and unpaid to Lender or
Lender's agents upon Lender's written demand to the tenant; (iv) unless applicable law provides
otherwise, all Rents collected by Lender or Lender's agents shall be appfied first to the costs of
taking control of and managing the Property and collecting the Rents, including, but not limited to,
attorney's fees, receiver's fees, premiums on receiver's bonds, repair and maintenance costs,
insurance premiums, taxes, assessments and other charges on the Property, and then to the sums
secured by the Security Instrument; (v) Lender, Lender's agents or any Judicially appointed receiver
shall be liable to account for only those Rents actually received; and (vi) Lender shall be entitled to
have a receiver appointed to take possession of and manage the Property and collect the Rents and
profits derived from the Property without any showing as to the inadequacy ot the Property as
security,
      If the Rents of the Property are not sufficient to cover the costs of taking control of and
managing the Property and of collecting the Rents any funds expended by Lender for such purposes
shall become Indebtedness of Borrower to Lender secured by the Security Instrument pursuant to
Section 9.
      Borrower represents and warrants that Borrower has not executed any plier assignment of the
Rents and has not performed, and will not perform, any act that would prevent Lender from
exercising its rights under this paragraph,



                                                                              Initials   ,Y' /1,
~-57R(0411)           CHL(11/04)              Page3 of5                                  ~701/01
        Case 2:17-bk-16372-NB          Doc 84 Filed 10/23/18 7 Entered
                                                                Des 10/23/18 14:47:03                     Desc
                                       Main Document    Page 42 of 105
    •




                                                                   DOC ID t:
             Lender, or Lender's agents or a judicially appointed receiver, shall not be required to enter
        upon, take control of or maintain the Property before or after giving notice of default to Borrower.
        However, Lender, or Lender's agents or a judicially appointed receiver, may do so at any time when
        a default occurs. Any application of Rents shall not cure or waive any default or invalidate any other
        right or remedy of Lender. This assignment of Rents of the Property shall terminate when all the
        sums secured by the Security Instrument are paid in fun.

             I. CROSS-DEFAULT PROVISION. Borrower's default or breach under any note or agreement
        in which Lender has an interest shall be a breach under the Security Instrument and Lender may
        invoke any of the remedies permitted by the Security Instrument.




•




                                                                                       Initials~    /1,
        ""•57R (0411)       CHL (11/04)              Page 4 of 5                             F~ 0 1/01
      Case 2:17-bk-16372-NB                                12'119/ 05
                                 Doc 84 Filed 10/23/1817 Entered
                                                          Des 10/23/18 14:47:03              Desc
                                 Main Document    Page 43 of 105




                                                      DOC I D t:
           BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained In
      this 1-4 Family Rider.       ~             _      .


                    .J                                                                     (Seal)
                    EVA ANDE RSON                                                     - Borrower

                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Seal)
                                                                                      - Borrower

                    _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ {Seal)
                                                                                      - Borrower


•·'                 _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ __ _ _ _ _ (Seal)
                                                                                      - Borrower




      ~-57R (0411)       CHL(11/04)           Pages of s                         Form 3170 1/01
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 44 of 105




  EXHIBIT “2”
•
             Case 2:17-bk-16372-NB
    Prepared by~TARA TINKLENBERG
                                                 Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03
                                                 Main Document


                                          ADJUSTABLE RATE NOTE
                                                                  Page 45 of 105


                                    (lVITA - Twelve Month Average Index - Payment Caps)
                                                                                                              LOAN    f:-   Desc




    THIS NOTE CONTAINS PROVISIONS THAT W ILL CHANGE THE INTEREST RATE AND THE MONTHLY
    PAYMENT. THERE MAY BE A LIMIT ON THE AMOUNT THAT THE MONTHLY PAYMENT CAN INCREASE OR
    DECREASE. THE PRINCIPAL AMOUNT TO REPAY COULD BE GREATER THAN THE AMOUNT ORIGI NALLY
    BORROWED , BUT NOT MORE THAN THE MAXlMUM LIMIT STATED IN THIS NOTE.

         DECEMBER 13, 2 005                                  CR<JLA Vl:STA                                        CALr .FottNIA
               fD••J                                                ('Cit)fJ                                           (Sc.aw]


                                      6520- 22 BRYNllURST AVE, LOS ANGELES, CA 90018
                                                               (Prope:r(y Addtefl)

    1.      BOAAOWER'SPROMlSE TO PAY
          In return fo,- a Joan lhat I have received. I promise lO pay U.S. $ 35 0, 0 0 0 • 0 0     (this amount is caIJed "Principal"),
    plus interes«, to the order of Lender. The Principal amount may increase as provjded under the tertOS of this Note but will never
    exceed           115 percent of the PrincjpaJ amount I originally bom>wed. This is called the "Maximum Limit• Lender Is
    Countrywide Bank, N.A.
    I will mA.ke an p4")"mOn tS under this No1e in the form of cash, chec:k or money order.
          I understand lb.at Lend.Ct" may tnmSfcr this Nc>te-. Lender or anyone who takes this Note by aunsfer and who is entitled to
    receive payments under ttUs Note is called the ''Note Holder.•

    2.      JN'l'ERJ!ST
            {A)   Interest Rate
          Interest will be charged on unpaid Ptlnclpal UJll!J the Ml amount of Prinolpal has been paid. Up until !be first day of the
    calcodat month that ·i mmedituety precedes the first monthly payment due date set forth in Section 3 or this- Note. I wm pay inletCSt
    at a yearly rate of      1 . soo %. Additional days interest collected prior co the fital tn0nthly payment duo date is sometimes
    called "'Per Diem• interest and is due at the time I close my loan. Thereafle:r until Che fust Interest Rate Change Dace. defined
    below in Seclioo 2(8). I will pay interest 0 1 n yearly nue ot      1. 500 %. This rate Is sometimes referrc<I 10 os !be "Start
    Ra1e"" and is used to caJculate the initial monthly p:tytne1it described in Section 3. The interest rate requited by this Section 2 of
    this Note is the rate I will pny both bcrorc and Mu,r aay defnuh described in Scc<lon 7(B) of this Note.
         (B) IDUl'CSt Rate Ch~e Dotes
         The interest rate I will pay may ,;baoge on the first                           dayol FEBRUARY", 2006               • and on
    lhatday every month th.ereaftet. Boch dace on whlcb my interest rare could change Is called an ..ltucres, Rate Change Dato-." The
    new rate of i.nt.e.rest w UJ become effee6-ve o n each I.ntcrest Rate Change Dat.e. The interest rnte may change monlhly, but the
    monthly payment is tccalcutarcd in accotda.ncc wlth Section 3.

          (C) Index
         Beginning with the first Interest Rate Change Date, my adjustnblo intacstrnte will be based on on Index. The "lndex" is the
    ''Twelvc-Mo11tb Average" of !be annual yields on actively traded United Swes Treasury Securities adjusted lO a constant m:uority
    of one year as published by the, Fedcrnl Reserve Board in the Federal Rcseive Statistical Release entitled "Selected Interest Rate.s
    (H.15)" OJtc "Monthly YicldS"). 'Xlte Twelve Month Avemge Is de<cnnined by adding iogether the Monthly Yields for the most
    recently a vailable twelve months and dividing by 12.. Tho mosl .recent Index figure available as of the date .15 days befocc each
    l nterat Rate Change Date is celled the "'Currcntlodex"'.
          rt tne Index is no longo-r avnilab1Ct the Note Holde.t will choose a new Index &hat is based upon comparable information. The
    Nole Holder will give me notiec of this choice.

            (D)  Calculation of lntuest Rate Changes
          Before eooh Interesl Rau,. Change Date~ the Note Ho1dor will calculat.e my new lnletcSt rate by adding
    THREI': & 575 / 1 00 0                     pcn;c,ntagepoinl(•)    3 . 5 7 5 ("Margin") to the CW'reot ln<lex. The Note Roldel' will
    then round the result of this addition 10 the nearest one-eighth of one percentage poiot (0.125%). 'Ibis rounded amount will be my
    new interest .rate until the next Interest Rate Change Date.. My intucst will never be greater than     9. 950 % . Beginning, with
    tho fitst Irlterest Rato Change Dato~ my ;ntcrest rale WJ11 never be lower than the Margin.

    3.      PAYMENTS
            (A) Time an.d Pio cc o r Payments
            I wifl mak:c a payment every m onth.
            J wm ma.k c my monthly payments on the 1!irat                   day or eoch month beginolng o n
         FEBRUARY 01, 2006             . I will make-lhese payments every month until I have paid au the :Principal aJ\d intcrc.~ and any

     • PayOptlon ARM Not~ .. MTA lndox
     2ESO&-XX (09!()5)(d)
              Case 2:17-bk-16372-NB               Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                              Desc
'                                                 Main Document    Page 46 of 105
    other charges (le:Scribcd below that I may owe undct this Note. Bach monthly payment w iJJ be appUed as of its scheduled due date
    a od wUI be applied to intcresL before PtincjpaJ. If. on JANUARY 01 , 2036           • J still owe amounts under thisNoto. l will
    pay those a:mou11ts in full on that date~ which is caUed the '"Maturity Dato.••
          I will mako my monthly payments ru:
    P.O. Box 10219, van Nuys , CA 91410- 0219
      ::i,
    or a diCfe.re.nt place Jf required by lhg Note Holder.

        (B) Amount of My JoJUal Mont111y PaJ'fflenlS
        .B.acb of my initial m orubly payment..-; until the first Payment Change Dato will be i n the amount of U.S~
    S 1,207.92               , unless a(tjus1ed wider Secdon 3(P).

          (C) Paymont Change Dales
          My monthly payntenl may change as required by Section 3(0) below bcgi,n ning on the firs t                           day of
    li'EBEtUARY, 2007 , and on lhat day evecy 12th mon1h thereafter:. Each of the6c dates is ailled a "Payment Change Dete... My
    monthly payment also will change at ony time S oci.lon 3(J') or 3(0) bolow roqui<e.s me to pay a different moolhly p<1y,;nenL The
    ...Minimum .P ayment"' is c.he minirnum amount Note Holder will accept for my monthly payment which ls deaermincd a.t the l~'l
    Payment Change Date or as provided in Scclion 3(P) or 3-(G) below. If lhc Minhnum Payment is not sufficient to cover the
    amount of the interest duo then negative arnonizalion will occut
          I wm pay the amouru of my new Minimum Payment each 01onth beginning on each Payment Change D ue or as pt0vided in
     Scctlon 3(P) or 3(0) bolow.

           (D) Clllculalion ofMonlhly Payment Changes
           At lea.st 30 d•)'S be(orc each l'ayrnent Change Dato, the Note Bolde, will calculate the :unount of the monthly payment that
     would be sufficient to repay the unpaid Principnl that· I am expected to owe at the Pa)'Ol-cnt Change Pate in tuJJ on the manari.ty
     dale in substanliaJly tt{ual payments at the intere.'it mte effective dllring tbe month preceding the Payment Change Date. ·.the result
     o r this calculation is called tbc. ·Fun PayrnenL" Unless Section 3(P) o.r 3(0) apply. the amount of my new monthly payment
     effective Ort a Paymenr Change Date-, w ill not increase by more than               7 • 500tr of my priO:r monthly paymcnL This
         7 . 500% limilation ;s callC<I <he ''Payment Cap.• This Payment Cap oppli0$ only to lhe Principal and lnierc-,t payment
     and does not apply to any escrow paymetus Lender may requite under the Security IMtrument. The Note Holder will apply the
     Payment Cnp by laking the amount of my Minimum Payment duo lh1> monlh preceding lbe Payment Change Date and multiplymg
     it by !he number         1. 07.5 . Toe resull or lhis calculation is called the "Liml1cd PaymcnL• Unless Section 3(P) or 3(G)
     below .requires me 10 pay a cUfferent amount. m y new Minimum Payment will be the lesser of the Llml1ed Payment and the Pull
     l'~ytnenL

             (E) Additioas to My Unpaid Principal
             Since my monthly payment amount chenges less frequently than the interest rate, and &ioce the monthly payment is subject
      to the payment Omitations described in Section 3(0), my Minimum Payment could be less than or grc.a.cer thtul lhe amount or Ote
      iTiterest portion of the monthly payment that would be sufficient to repay the unpaid Principal I owe at lhe monlltly payment dalC
      in run on the Maturity Dale in substantinUy equal payments. For each month lhaL my m onthly plyment Is less than the interest
      po.rtion. tho Noto Holder will SllbttacL the ainount of my roonthly payment (rooo the arnou0t of the intcreSt portion and w Ul add the
      difference to my unpaid .Principal, and intctCSt will accrue on the nmounl of this dlfferenco at the inleres& rate requ:n:ed by Section
      2. For each month thM the monthly payment is grea1cr than tho interest portion, lbe NolO Holder will apply the payment 85
       provided in Section 3(A ).

            (l") Limit on My Unpaid Principal; l'.ncr,ascd Montbly Payment
            My unpaid Principal CM never exceed the Maxim.um Umir equal to ONE fUJNORED F X-FTEZN                                    percent
      (          l l 5 % ) of lhe Principal amount l origipa)Jy borrowed. My unpaid Principal could oxoocd lhat Maximum Limit
      due to Minimum Payments and inlemst r.ue inc:rcases.. In that event. on the date that my po,yin.g· my 'Mioimum Payment would
      cause me to C)lceed that limit. l will i11stcad pay a new M in:imum Payment. This means that my monthly payment may change
      more frequently than annually and. such payment changes will not be Jhnice.d by the Payment cap. Tbe new Mini.Dlum Payment
       will be in an o:rnounr that would be sufficieo:t to re pay my then 1Jnpnid Principal in Ml on lhe Maturity Date in substantially equaJ
       pa,ymcti.&s at We current interest rate .

              (G) Roqui<ed Fnll Payment
              On ll\e tenth          Payment Change Date and on each succeeding f"lflh P,zymcnt Change Dato !hereafter, J will
      bogin payinJ tho Pull Payment as my Minimum Payment until my monlhly payment changes 'lgllin. I also will begin paying the
      Pull Payment as my Minimum P ayment on the 6na.l Payment Change Dale.

             (Bl l'Bymcot Opll009
             ~ r 1ho firs< Inlerest Rare Clw>gc Date, lhe Noie Holder may provjde me with up to th= (3) additional payment options
       that are gl'eate.r than theMinimunl Paymenl,. which are called ••payment Options." The Payment Options are calculated using ihe
       new lmereS£ r::ue in accordance with Sectioo 2(0}. l lllAY be given I.be following Paynient Options:
                     (i) Int.crest Only Payment, lhe runounr Iha, would pay lbe inlaest portion of tho 01onlhly paymen1. Tho Principal
             balance will not be deetea.sed by this Payment OpUon and it is only available if the interest portion cx_ceed.i Che Minimum
             Payment.
                     (ii) Amorthcd Payment lhe nmount necessary IO pay the Joan off (Principal aocl in1oresl) al the Maturi!)' Dole. in
             sub.o;tantialJy equal payments. This monthly payment amount is caJculnted on the assumption that the cuaent rate will rernai~
              in e ff~t for lhe rcroo.ining term.
                     (iii) 15 l(c,ar Amo rtized Payment: lhe amouru necessary 10 pay lhe Joan off (Principal and lnleteSt) wilhin a fif1eeu
              (15) year tcan from tile first payment due date in oub<tantially cqunl paymenrs. This moolhly pa_yment amount is calculaled
              on lhe assumption tbat tb.e cWTCntratc wm remain in e!tectfor lhereo1aining tenn.




        •    P:iiyopu on ARM Not•• f.,ITA lndox
        ~-xx (0911>5J
        Case 2:17-bk-16372-NB              Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                              Desc
                                           Main Document    Page 47 of 105
     These Payment Options are only applicable If they are greaier than the Minimum Payment.

4.   NOTICE OF CBANGF.S
     The Note Holder will deliver or mail to me a notice ot any Changes in I.he amount of my monthly paycncnl befote the
effective date of any change. The notice will include jnformatiort required by Jaw lO be given to me and also the title and
ceJC9hone number of a persQn who will answer- any question 1 may mtve regarding the notice.

S.   BORROWER'S RIG HT TO PREPAY
     I have lhe right to make. payments or PdncipaJ at. any time before they a.re due_ A payment. of Ptincipa) only is known as a
'"Prepayment." When I mnke a P.fepaymeni, I wm tell lhe Note Bolder in wdtin:g dw. r am doing so. I may not designate. a
payment &.'j a Prcpayr;ncnt. if l have not made all the monthly paymen&s duo uoder this N<>te.
     I may make a run Prepayment or partial Prcpaymenrs without paying any Prepayment chnrge. The Note Holder will use my
Prepayments: to reduCc the amount. ot PrincipaJ tJ1,nt l owe under this Note. JC 1 make a· partial Prepayment, there will be oo
changes in the due dales of my monthly ~ t s . My partial Prepayment may reduce the amount of my mottthly p6yments after
tbe firat Payment Cbnnge Date following my partial Prepayment. However, any reduction due to my partlal Prepayment may be
offset by an interest rate increase.
6.    LOAN CBARGF.S
      lf a Jaw. whlch applie.1 to u,is lo:m and which sets maximum loan obarges, is finally interpreted so that the interest or: otbe.r
loan chal'ges collected or IO be collcclCd in connection wilb lhis loan exceed lhe pem,lttcd limits, then: (a) any such loan charge
shall be rcdueed by 1.be amount necessary to reduce the charge to the permitted limit; and (b) noy sums already collected from me
that exceeded pe:a:niued llmilS will be tefunded to mo. n1e NOlC Holder may choose lO rnake this refund by reducing the P.rlncipal
1 owe uoder this Nore or by makfog a ditcct payment to me. If 3 refund reduce.,(j Principal. the reduction will be tteatod as a partial
P.-e,payment.

7,    JIOJUtOWER'S FA.ILURE TO PAY AS REQUIRED
     (A) Late Charges for Overdue Payments
     If the Note Holder has not received tlw, full amount of any Minimum Payment by the end of fifleen (15) cnlendar days after
the date It is due, J will pay a late ch;irge t0 Ille Note Holder. The amount of the charge will be 5 . ooo % of the Minimum
PicymcnL l wil I pay this late charge promptly but only once- on cacb late payment.

      (B) Default
      If I do not pay the full amount of each Minimum Payment on the date it is doe. 1 will be in default.

     CC) Notice or Default
     HI nm in de(autc. the Note Holder may send me a wciuen notice telling me that it I do not pay the "Minimum Payment by a
cerWn dote, the Note Hohler may rC'luire me IO pay immediately lhe full amount of Principal thnt has not been pai<I and all lhe
i n ~ t thoi I owe. 'The date must be at least 30 days after the date on which the Q0tice is mailed to me or delivered by o&hc.c
rne."\ns.

     (D) No Waiver lly Note Bolder
     Even if. at a time when I nm in defaulc. the Noto Holder does not require me t0 J)llY immediately in full os described above,.,
the Note HoJder will still have the right to do s o ifl am in default ar a later tl01e.

     (E) P ayment of Nol$ Bolde,•• Cost$ and Expenses
     IJ' the Note Holder has required me to pay immediotely in full as described above, the Note Holder will have tbe•r lllht tO be
pSid buck by me tor all of itS costs and expenses in enforcing this Note to the extent not prohibited by applicable Jaw. Tbcsc
~cnses include, for cxmnplc, reasonable attorney$' fees.

8.     GIVING Oil' NOTICES
     Unless Applicable Jaw requires a dictcront method. any notice that must be given to me under this Nole wiU be given by
delivering it or by malling it by firs-1 clus mail to me at the Propetty Address above or a, a djffcrc.nt add.rC$s if l gi ve the Note
Holder a notice of mY different M(lreM.
     Unlcss the Note Holder requires a di«en:nt method. any notice lhat must be given «> the Note Holder under this Note will be
given by delivering it oc by mailing it by first clas.s mail to Ille Note Holder at 1be address Slllted in Section 3(A) above or at a
different address if 1 run given a notice or that different address.

9.     OULlGA'rIONS OF PERSONS UNDER ·rms NOTE
       IC more than one person signs this No1e.. each person ls fWJy and personally obUgatcd lo keep aft the promises ff!3do in this
Note, including the promise to pay the full Atl')()unt owed. Any pen:oo who is a guanuµo.r. surety or endorser ot this Note ls also
obligated 10 do these things. Any pen»n who takes over these obligations, including lhc obligatior:tS of a guarantor. surety 0C"
endorser of this Note, is also obligated to k.ecp all tho promL~ Dltlde in this Note. The Note Holder may e:oforce its rights under
this Nole against each po.[$on individually oc against all ofus together. This means tba:t any one of us may be rcqu.iretf to pay .a u
 tho amo\Jnls owed under this Note.

 l 0. WAIVERS
       l and any other person who b~ ob.ligations under this Note waive the rights ot Prescntmenl and Notice of DJsbonoc.
 "Presentment• means the right to require the Note Bolder to demand pa.ymcn1 of amouots due. "Notice of Dishooot" ,means me
 right 10 requite the Note Holder to givo notice to other persons th.at amount.'3 due have not been paid.




 • payOptlon ARM No.te- NtrA lndox
 2E306--XX (08/05)
       Case 2:17-bk-16372-NB                 Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                              Desc
                                             Main Document    Page 48 of 105

                                                                                                            LOJ>.NI: -
11. SECURED NOT E
    ln addition to the protections given to the Note Holder under this Nore. a Mortgage. Deed of Tru.,;t. or Security Deed (the
"Security Instrument"'), dared the same da(e as this Note. pro,ccts the Nou~ Holder Crom possible losses that might result if I do not
keep the promises that I make in this Note. That Security Instrument dcscnl>cs how and under what conditions 1 may be required
to make immediate payment in full of all amounts J owe under this Note. Some o·f these condition$ arc described as follows:
      Transfel"' of (be P("()pedy or a Beneficial loterest ln BotTOwer~ As used in this Section 18, "Interest in the Propcrt)"'"
means any legal or beneficial huercst in the Property, including-, but not limited to, those beneficial intere.'9ts transfetred in a bond
for deed, conu-act for deed, installment sales contmct or escrow ogreemen"" the intent of which is the transfer or title by Bo.rrower
ot a t\Jture date to a purchaser.
      Han or any part of the. Property or any Interest in the Propen:y is sold or trans!ened (or If Boaower' is not a natural person
nnd a beneficial interCSt in Bocrowcr is sold or transreacd) without Lenck,t's prior written consent,. Lender may require immediate
pa,ymcnt in full of all sums secured by tbis Security InstrumcoL However. this option sbalJ not be exercised by Lender it such
exercise is prohibited by Applicable Law. Lender also sh.all not exercise this option m ·ca) Borrower causes 10 be s ubmiued to
Lender information required by Lender 10 evaluate the intended transferee as if a new loon ~ being made to the transferee; and
(b) Lender reasonably determines that u>oder's sC<>Jri~ will not be impaired by the loon assumption and that lhc risk of a brcaeh
of any covenant or agreement in this S6Curlty Insl:J'\lJllent is acceptable to Lender.
       To tbe extent pennittcd by Applicable Law. Lender may C:hafge a .reason.abli> tee as a condition to Lender's eooscru. 10 the
loan a.'iSumption. Lend<:r may also require tho transferee 10 sjgn an assumption .~greemcnt that is ac:ceptable to Lender tu\d that
obH.gates the transfuee to keep all the promises ond agreements made in the Note and in this Security lnsttumcnL :Sorrower wlll
continue to be obligated under the Nole and this Security Instrument unless Lender releases .Borrower in writing.
       If Lender cx.crcise.s the option 10 require immediate paymettt In full. Lender shall give Borrower notice of accelero.tion. The
notice shall provide a period of not less lb.an 30 days from Ute da.to the notice is given in accordance with Section 15 within whjch
Bormwcr m.ust pay all sums secured by this Secudry Instrument. U Borrower fails to pay these sums prior 10 the expiration of this
period,. Lender may invoke any remedies permitted by this Secwity Instrument withoutfuaher notice or demand on Bo.aower.


WJTNBSS TllB HANP~ AND SBAI.00 OF THE UNDBRSIGNBD.




                                                      EVA AND&RSON                                                           -BGrTOwer



                                                                                                                             • Boaower



                                                                                                                             -Borrower



                                                                                                                             • Borrower
                                      ,.-             P AYTO'DiBORDEitOF


                                                        WITHOUT RECOURSE                 \
                                                    COUNTRYWlDBBANK. N.A.
                                                    BY          htL-
                                                         MARlBEL LEDEZMA
                                               COLLATERAL PROCESSING OFFICER
                                                                                                     .•




 •   Poy0p1Jon ARM Note- MTA lndox
 ae:io&-xx 100/05>                                               P-,vtii4of'4
               Case 2:17-bk-16372-NB             Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                         Desc
,..                                              Main Document    Page 49 of 105
      Propated bf: TAAA TIN1<l.ENBERO                                          Countrywide"Bank, N.A.


      DATE:     12/13/2005                                                                  Brancb I :
                                                                                           1455 l'I\AaBB ROAD 1102
      BORROWER: EVA ANDERSON                                                               SIIN DI&GO, CA 92108
      CASE#:                                                                               Phone: (619)688-5 100
      LOAN#:               -                                                                Br Fax No.1 1619)688-9258
      PROPERTY ADDRESS: 6520-22 BRYl'JHURST AVE
                        LOS ANGELES, CA 90018


                                        PREPAYMENT PENALTY ADDENDUM

            TlilS PREPAYMENT PENALTY' ADDENDUM is dated DECEMBER 13, 2005 , and is incorporated
      into and amends and supplements the Note of the same date (the "Note•) g)ven by me to
      Countrywide Bank, N.A.
      (the "Lender"). The Note is secured by a Mortgage or Deed of Trust or comparable security instrument (the 'Security
      Instrument") covering lhe property (!he "Property") Identified in the Security Instrument

      The section of the Nole en tilled "BORROWER'S RIGHT TO PREPAY" is replaced with the following new section:

             BORROWER'S RJGBTTO PREPAY

                  I have !he right to make payments of Principal at any lime before !hey are due. Such an advance payment of Principal
             is known as a "Prepayment• I may make partial or full Prepaymenrs. When I make a Prepayment. I will tell !he Note
             Holder in writing that I am doing so. The Note Holder will use all of my Prepaymenrs to reduce the amount of Principal
             that! owe under this Note. However, the Note Holder may apply my Prepayment 10 the accrued and unpaid interest on the
             l'xq>ayment amount, before applying my Prepayment to teduce the Principal amount of the NOie. I may not designate a
             payment as aPrepayment ifl have not made all the monthly payments due under the Note. If I make a partial Prepayment.,
             there will be no changes in the doe dateS of my monthly payments. My partia1 Prepayment may reduce the
              a,nount of my montbl.y payments after the fi.rst Change Date following my partial
             Prepayment. However, any reduction due to my partial Prepayment may be offset by
              an interest rate increase.




       • Prtpoymo,,I Penally Adclon~m
       'El!37.)0( (12/04)(d)                                      Pogo 1 ol2
                  Case 2:17-bk-16372-NB             Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03     Desc
.......                                             Main Document    Page 50 of 105

                   If within the first TBIR'l'Y SIX months after the execution of this Note, I make
               prepayment(s), the total of which exceeds twenty (20) percent of the original
               Principal amount of this Note, I agree to pay a Prepayment Penalty in an amount
               equal to the payment of six (6) mol\ths' advance interest on the amount by wbicb the
               total of my prepayment(s) during the twelve (12) mol\th period immediately preceding
               the date of the prepayment exceeds twenty (20) percent of the original Principal
               mnount of this Note.             Interest will be calculated using the rate in effeot at the
               time of prepayment.


          All Olher terms and conditions of the above referenced Note remain in full force and cffecL




                                                              El/A ANDERSON                              Bonowat




                                                                                                          Bonowor




          • ~ n t Penally llddondl.ln
          1E337,l()( (12/04)                                          Poge2of2
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 51 of 105




  EXHIBIT “3”
Case 2:17-bk-16372-NB    Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03             Desc
                         Main Document    Page 52 of 105

            This page is part of your document• DO NOT DISCARD



                                                                                        · Pages:
                                                                                          -· 0003
                                              Recorded/Flied in Official Records
                                            Recorder's Office, Los Angeles County,
                                                        California
                                                  10/27/11 AT 12:33PM

                                                                         FEES:              21.00
                                                                         TAXES:              0.00
                                                                         OTHER:              0 . 00
                                                                         PAID:              21.00




                                  LEAOSHEET




                                      SEQ:
                                       01

                                   Daily ERDS




                        T HIS FORM IS NOT TO BE DUPLICATED
       ,_                                                                     E13
  Case 2:17-bk-16372-NB                     Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                        Desc
                                            Main Document    Page 53 of 105
Ret<>rding Requested By:
Bank o( A1ncrk•
Prepared By: Rene Ro.sales
450 E. Boundary St.
Chapin, SC 29036
888-603-9011
When recorded mail to:
 CoreLogie
 450 E. Boundary St.
 Attn: Release Dept.
  ha ·n SC2 0




 Property Address:
 6520-22 Brynhurst Ave
 Los All elcs, CA 9~307
 CAO.ADT                     l<l/1'/'lOII
                                                   MJN#:

                                ASSIGNMENT OF DEED OF TRUST
 For Value Received, the undersisned holder of a Deed ofTrust (herein "Assignor") whose address is 3300 S.W. 34TH
 AVENUE, SUITE 101 OCALA, FL 34474 does hereby grallt, sell, assigJ1, tranSfer and convey unto BAl'iK OF
 AMEl'lICA, N.A whose address is 400 NATIONAL WAY, SJMI VAILEY, CA 93065 oil beneficial ioterest1mder that
 certain Deed of Trust described below together with lhe note(s) and oblir,ations therein described and the-money due and
 to become due thereon with intetest and all rights accrued or to atcrue under said Deed ofTrust.
 Original Lender:              COUNTRYWIDE BANK, N.A.
 Original l3orrower(s):        EVA ANDERSON, AN UNMARRIED WOMAN                                  ;
 Original Trustee:             RECONTRUST COMPANY, N.A.
 Date of Deed of Trust:        12/13/2005
 Original Loan Amount:         S350,000.00
. Recorded in Los Ang•~• County, CA on: 12/19/2005, book NIA, page NJA and instrument number-
 IN WITNESS WHEREOF, the undersigned' has caused this Assignment of Deed ofTrust to be execukd on
   OCI 19 2011
                                                        MORTGAGE ELECTRONIC REGISTRADON SYSTEMS,
                                                        INC




                                                                                                                   ·-
 Case 2:17-bk-16372-NB                  Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                                   Desc
                                        Main Document    Page 54 of 105
State of California
County ofYeotura

On    OCT 19 ZOU        before me, __·'_'_
                                         U_Jlia
                                            _n_J_Ell_lso
                                                     _ n_____, Notary Public, personally apP.eared
             ,lane Martorana
, who proved to me on the basis of satisfactory evidence to be ihe person(s) whose name(s) is/are.subscribed to t,he
within inSlnlment and.acknowledged to me that he/she/they executed the same in biS/herltheir authorized capacity
(ies), and that by bis/h~r/tlleir sigl)ature{s) on the iostrument the person(s), or the entity upon bebalfofwhich the
person(s) acted, executed the instrument

.J cettify u.nder PENALTY OF PERJURY under the laws o! the State of California that the foregoing
 paragraph is true and correct.                      ~..,........,_....,.~~ ~ ~ ~~"" ~

\VITN!,,S.$ my hand   •1   official seal.
                                                                i
                                                                z
                                                                                      LILLIAN J, £lCISON
                                                                                    Commission #1925617
                                                                                                               ',

                                                                                    Nolary Pubfic - Cali!ornl~. ~
                                                                                      Los Angd<s County          -

Nol111')' Public:      S
                                                                JSea~)
                                                                    •
                                                                    4    , • 0   ,MY c,oT"l· t'PJ'~   ~·s 1,3..2~1~   :
                                                                                                                      •
My Commission Expires: __S___,__ __



                                                                                                                                     ...


                                                                                                                                           ..

                                                                                                                                 J




                                                                                                                  V




                                                                                                      •




 DoclDII
        Case 2:17-bk-16372-NB             Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                        Desc
                                          Main Document    Page 55 of 105
, [RECO'ROING REQUESTED BY]
  NATIONWIDE TITLE CLEARING, INC.
                                                                                      ,-   -- ------- ·-
                                                                                                       ...

LAND WHEN RECORDED MALL TO)
Neuberger Bennan Jnve.~tment Advisers, LLC
C/0 Nationwide Title Clearing, Inc.
2100 Alt. 19 North
Palm Harbor, FL 34683
                                                                                     ...                               ·-,


                              CORPORATE ASSIGNMENT OF DEED OF TRUST
This Assignment is made without recourse to or against Nationwide Tille Clearing, lnc. or Bunk of America, N.A., and
without repre.,ientation or warranty, express or implied , by Nationwide Tille Clearing, Inc. or Bank of America, N.A.
FOR GOOD AND VALUABLE CONSffiERATION, tlte sufficiency of which is hereby acknowledged, the undersigned.BANK
OF AMERICA, N.A., WHOSE ADDRESS IS 1800 TAPO CANYON ROAD, SIMI VALLEY, CA 93063, (ASSIGNOR), by
these presents does convey, grant, assign, transfer and set over the described Deed of Trust, without recourse, representation or
warranty, together with all rights, title and interest secured thereby, all liens, and any rights due or to become due thereon to
PROF-2014-S2 LEGAL TITLE TRUST IT, BY U.S. BANK NATIONAL ASSOCIATION, AS LEGAL TITLE TRUSTEE,
WHOSE ADDRESS IS 60 UVINGSTON AVENUE, EP-MN-WS3D, ST. PAUL, MN 55107 (800)934-6802, ITS
SUCCESSORS AND ASSIGNS, (ASSIGNEE).
Said Deed of Trust made by EVA ANDERSON and recorded on 12/19n005 as Inst men n the office ofthe.l.QS
ANGELES County Recorder, ~-
Outed on _ !"E_J Y /2016 (MM/DDNYYY)
BANK OFAMERKA,N.A., by NATIONWIDE TITLE CLEARING, lNC., its Altorney-in,Fact


By: Shannon   Mc;&,: ~
    VICE PRESIDENT
                                              0




All pen;ons whose signacures appear above have qualified authority to sign and have reviewed this document and supporting
documentation prior to signing.
                                                  ACKNOWLEDGEMENT
STATE OF FLORrDA
COUNTY OF PINELLAS              ·                        / /\ / /
The foregoing instrumenl was acknowledged before me on _[__U...::::t:.J2016 (MM/OO/YYYY). by Shannon McKinney as
VICE PRESIDENT of NATIONWIDE TITLE CLEARING, INC. as Allomey-in-Fact for BANK OF AMERICA, N.A., who, as
such VICE PRESIDENT being authori1.cd 10 do so, executed che fo regoing instrument fo r the purposes therein contained.
He/ he/they is (are) personally known to me.
                                                                            08nlelkl Kennedy
                                                                       Notary Public Slate of Fbtdr_
Danielle Kennedy FF 031287                                             My C~mlaalon fl FF03,287
Nocary Public • Stole of A.ORJDA                                         ElQ:,ires June 28. 201-7
Commission expires: 06/26/2017

 Document Prepared By: E.Lance/NTC. 2100 Alt. 19 North, Palm Harbor, FL 34683 (800)346-9152
             • -      DOCR        1       (C-1] FRMCAI
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                       Desc
                        Main Document    Page 56 of 105


                        This page is part of your document· DO NOT DISCARD



                                                                                                 Pages:
                                                                                                  0002
                                                       Recorded/Filed In Official Records
                                                     Recordtr's Office, Los Angeles County,
                                                                 California

                                                          10/25/16 AT 09:25AM

                                                                                  FEES :             18. 00
                                                                                  TAXES:              0 . 00
                                                                                  Ot'HER:             0 . 00
                                                                                  PA.ID:             18. 00




                                            LEADS HE ET




                                                SEQ:
                                                 01

                                        DAR - Mail (Intake)




                  ·-
                                 THIS FORM IS NOT TO BE DUPLICATED
   Case 2:17-bk-16372-NB         Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                                 Main Document    Page 57 of 105




USB Barcode:                          USB Document Sak:             USB Loan Id:



 USB Account

 USB Pool:


 Name:       EVA ANDERSON
                                                                                    '
 Document Type:       ASNG • ASNG- ASSIGNMEN T - OTHER



 Document Notation:    PROF-2014-S2 LTT II TO USROF II LTT 2015-1
         Case 2:17-bk-16372-NB                  Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03 Page
                                                                                                  Desc
                                                                                                     47
                                                Main Document    Page 58 of 105




Recordi11g Prepared and Requested by: M. E.
Wileman

PLEASE FORWARD RECORDED DOCUMENT TO:
U.S. ROF U LEGAL TITLE TRUST2015- l, BY
U.S. BANK NATIONAL ASSOCIATION, AS
LEGAL TITLE TRUSTEE
c/o M. E. Wileman
2860 Exchange Blvd. # I00
Southlnkc, TX 76092
                                                    Assignment of Deed of Trust                      Send Any Notices To Assignee.
For Valuable Consideration, lhe undersigned, PROF-2014-$2 LEGAL TITLE TRUST II, BY U.S. BANK NATIONAL
ASSOCIATION, AS LEGAL TITLE TRUSTEE 60 LivingJ,1on Avenue, EP•MN-WS3D, St. Paull, MN 55107 (Assignor) by
lhese presents does 3S$ign and sci over, wilhout recourse, to U.S. ROF II LEGAL TITLE TRUST20l5•1, BY U.S. BANK
NATIONAL ASSOClA TION, AS LEGAL TITLE TRUSTEE 60 Livings1on Avenue, EP-MN-WS3D, St Paul, MN 55107
(Assignee) lhc described deed oftrusl wilh all in1cres1, all liens, any rights due or 10 become due 1hercon, cxccu1ed by EVA
ANDERSON, AN UNMARRIED WOMAN 10 MORTGAGE ELECTRONIC REGJSTRATION SYSTEMS, fNC., (MERS) AS
NOMINEE FOR COUNTRYWIDE BANK, N.A. ITS SUCCESSORS AND ASSIGNS. Trustee: RECONTRUST COMPANY,
N.A. Said deed of trust Dated: 12/1312005 is recorded in the State of CA, Counly of Los Angeles on 12/19/2005, Document 05
3 113322 AMOUNT: S 350,000.00           Properly Address: 6520-22 BRYNHURST AVE, LOS ANGELES, CA 90043
IN WITNESS WHEREOF, the undersigned corporationhrust has caused this instrument 10 be executed as a sealed ins1rumen1 by
its proper officer. Executed on: October 20, 2016
PROF-2014-S2 LEGA TITLE TRUST II, BY U.S. BANK NATIONAL ASSOCIATION, AS LEGAL TITLE TRUSTEE by
                                Al o ey-ln-Fac1

By:

        Melanie A. Arndt, Vice President

State of Texas, Counly of Tarrant
         Before me, F. Holley, Notary Publ.ic, personally appeared, Melanie A. Arndt, Vice President known to me to be the
person(s) whose name(s) is subscribed to lhe foregoing ins1rumeot and acknowledged 10 me tha1 he/she executed the same for the
purposes and consideration therein expressed.
Given under my hand and seal of office on I0120/20 16.

                             f . HOlltY
                    NolOIY PubllC. Stole ol lel0$
                      Mv comm,sston w,i,e,
                         Augu1t 19. 2019
                                                                   Notary public, F. Holley
                                                                   My commission expires: Augus 19, 2019




                                                           CA Los Angeles                                       Nl3LLCIUSROF/
Case 2:17-bk-16372-NB     Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                Desc
                          Main Document    Page 59 of 105


                This page Is part of your document· DO NOT DISCARD


                                                                                           Pages:
                                                                                            0002
                                                 Recorded/Flied In Offlclal Record•
                                               Recorder's Office, Los Angel es Cou • .
                                                           Callfornla
                                                     11/02/18 AT 08:55AM


                                                                             FEES:          1 8.00
                                                                             TAXES :            0 .00
                                                                             OTIIER:            o. oo
                                                                             PAJ:D:         18.00




                                   LEADSHEET




                                        SEQ:
                                         01

                               DAR - Hail (Intake )




                        THIS FORM IS NOT TO BE DUPLICATl:Li
        "'''"
  Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                          Main Document    Page 60 of 105




REDACTED
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 61 of 105
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 62 of 105




  EXHIBIT “4”
        Case 2:17-bk-16372-NB                                  Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                                                              Desc
                                                               Main Document    Page 63 of 105
Loan Number                                              REDAC
Investor Name                                                 RCO
Debtor Name                                              TED
                                                          Eva Anderson
Filing Date                                                5/23/2017
BK Case Number:                                             17-16372
Chapter                                                        13
1st Post Pet Pmt Due                                        6/1/2017
Plan Confirmed
Post-Petition Due    Date Received    Amount Received Amount Due       Suspense Application Suspense Balance      Post-Petition Modification - 1st payment due 8/1/2017 @ $2,430.26
        8/1/2017            9/26/2017        $2,430.26      $2,430.26
        9/1/2017            9/26/2017        $2,430.26      $2,430.26
                           10/23/2017        $1,874.54      $2,430.26                                 $1,874.54
                            1/20/2018        $1,913.24                                                $3,787.78
       10/1/2017                                                                 $2,430.26
                                                                                            $         1,357.52
                            2/23/2018        $1,913.24                                      $         3,270.76
       11/1/2017                                                       $          2,430.26
                                                                                            $           840.50
                            3/29/2018        $1,913.24                                      $         2,753.74
       12/1/2017                                                       $          2,430.26
                                                                                            $           323.48

                                                                                                                  Loan due for 1/1/2018
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 64 of 105




  EXHIBIT “5”
               Case 2:17-bk-16372-NB                                     Doc 84
                                                                             11 Filed 10/23/18
                                                                                      06/06/17 Entered 10/23/18
                                                                                                         06/06/17 14:47:03
                                                                                                                  22:18:31                                        Desc
                                                                         Main
                                                                          MainDocument
                                                                               Document Page
                                                                                           Page65
                                                                                                3 of 47
                                                                                                     105
 Fill in this information to identify your case and this filing:

 Debtor 1                    Eva Anderson
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      CENTRAL DISTRICT OF CALIFORNIA

 Case number            2:17-bk-16372-NB                                                                                                                         Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        1932 W 37th Place                                                              Single-family home                         Do not deduct secured claims or exemptions. Put
        a/k/a 1932 Rochester Circle                                                    Duplex or multi-unit building              the amount of any secured claims on Schedule D:
        Street address, if available, or other description                                                                        Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Los Angeles                       CA        90018-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                            $1,200,000.00                 $180,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee simple
        Los Angeles                                                                    Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                4 BD/4BA, two car garage, 4,619 SQF single family built in 1941. Debtor is
                                                                                15% owner with four other tenants-in-common, and liable for the same
                                                                                percentage of the debt service. This property operates a short-term rental
                                                                                and living facility, in addition to being occupied by Debtor as her primary
                                                                                residence.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 2:17-bk-16372-NB                                    Doc 84
                                                                           11 Filed 10/23/18
                                                                                    06/06/17 Entered 10/23/18
                                                                                                       06/06/17 14:47:03
                                                                                                                22:18:31                                            Desc
                                                                       Main
                                                                        MainDocument
                                                                             Document Page
                                                                                         Page66
                                                                                              4 of 47
                                                                                                   105
 Debtor 1        Eva Anderson                                                                                              Case number (if known)          2:17-bk-16372-NB

       If you own or have more than one, list here:
 1.2                                                                      What is the property? Check all that apply
       1929 W 37th Place                                                         Single-family home                              Do not deduct secured claims or exemptions. Put
       a/k/a 1929 Rochester Circle                                               Duplex or multi-unit building                   the amount of any secured claims on Schedule D:
       Street address, if available, or other description                                                                        Creditors Who Have Claims Secured by Property.
                                                                                 Condominium or cooperative

                                                                                 Manufactured or mobile home
                                                                                                                                 Current value of the          Current value of the
       Los Angeles                       CA        90018-0000                    Land                                            entire property?              portion you own?
       City                              State              ZIP Code             Investment property                                    $597,117.00                   $298,558.50
                                                                                 Timeshare
                                                                                                                                 Describe the nature of your ownership interest
                                                                                 Other                                           (such as fee simple, tenancy by the entireties, or
                                                                          Who has an interest in the property? Check one         a life estate), if known.
                                                                                 Debtor 1 only                                   Fee simple
       Los Angeles                                                               Debtor 2 only
       County                                                                    Debtor 1 and Debtor 2 only
                                                                                                                                      Check if this is community property
                                                                                 At least one of the debtors and another              (see instructions)
                                                                          Other information you wish to add about this item, such as local
                                                                          property identification number:
                                                                          3 Bed / 2 Bath with garage, single family, built in 1950.
                                                                          Debtor is 50% owner as tenant-in-common, and liable for the same
                                                                          percentage of the debt service. This property operates a short-term rental
                                                                          and living facility.


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                        $478,558.50

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

       No
       Yes


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

       No
       Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                               $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                           Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                         Miscelleanous household goods and furnishings, including
                                         bedroom set.                                                                                                                      $5,000.00



Official Form 106A/B                                                         Schedule A/B: Property                                                                              page 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
            Case 2:17-bk-16372-NB                             Doc 84
                                                                  11 Filed 10/23/18
                                                                           06/06/17 Entered 10/23/18
                                                                                              06/06/17 14:47:03
                                                                                                       22:18:31                            Desc
                                                              Main
                                                               MainDocument
                                                                    Document Page
                                                                                Page67
                                                                                     5 of 47
                                                                                          105
 Debtor 1       Eva Anderson                                                                        Case number (if known)     2:17-bk-16372-NB
7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    4 (45 in) Televisions, approx. value of $200 each.
                                    Location: 1932 Rochester Circle, Los Angeles CA 90018                                                          $800.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Misc Woman's Clothes and Shoes.
                                    Location: 1932 Rochester Circle, Los Angeles CA 90018                                                        $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    One Diamond Ring.                                                                                            $1,500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $8,300.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.



Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 2:17-bk-16372-NB                                         Doc 84
                                                                                11 Filed 10/23/18
                                                                                         06/06/17 Entered 10/23/18
                                                                                                            06/06/17 14:47:03
                                                                                                                     22:18:31                                        Desc
                                                                            Main
                                                                             MainDocument
                                                                                  Document Page
                                                                                              Page68
                                                                                                   6 of 47
                                                                                                        105
 Debtor 1          Eva Anderson                                                                                                     Case number (if known)   2:17-bk-16372-NB
16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:
                                                                                                  JP Morgan Chase Bank N.A
                                                                                                  Containing only Social Security Income.
                                              17.1.       Checking Account                        Account Ending xxxx1525                                                $24,967.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                   % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............              Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............              Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...




Official Form 106A/B                                                                       Schedule A/B: Property                                                                page 4
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
             Case 2:17-bk-16372-NB                                 Doc 84
                                                                       11 Filed 10/23/18
                                                                                06/06/17 Entered 10/23/18
                                                                                                   06/06/17 14:47:03
                                                                                                            22:18:31                                                    Desc
                                                                   Main
                                                                    MainDocument
                                                                         Document Page
                                                                                     Page69
                                                                                          7 of 47
                                                                                               105
 Debtor 1        Eva Anderson                                                                                                    Case number (if known)        2:17-bk-16372-NB
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                                                  Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................            $24,967.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.




Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 5
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
              Case 2:17-bk-16372-NB                                   Doc 84
                                                                          11 Filed 10/23/18
                                                                                   06/06/17 Entered 10/23/18
                                                                                                      06/06/17 14:47:03
                                                                                                               22:18:31                                                  Desc
                                                                      Main
                                                                       MainDocument
                                                                            Document Page
                                                                                        Page70
                                                                                             8 of 47
                                                                                                  105
 Debtor 1         Eva Anderson                                                                                                          Case number (if known)   2:17-bk-16372-NB

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................              $478,558.50
 56. Part 2: Total vehicles, line 5                                                                                $0.00
 57. Part 3: Total personal and household items, line 15                                                       $8,300.00
 58. Part 4: Total financial assets, line 36                                                                  $24,967.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $33,267.00              Copy personal property total           $33,267.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $511,825.50




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
               Case 2:17-bk-16372-NB                          Doc 84
                                                                  11 Filed 10/23/18
                                                                           06/06/17 Entered 10/23/18
                                                                                            06/06/17 14:47:03
                                                                                                     22:18:31                                             Desc
                                                              Main
                                                              MainDocument
                                                                   Document Page
                                                                               Page71
                                                                                    11of
                                                                                      of105
                                                                                         47
 Fill in this information to identify your case:

 Debtor 1                   Eva Anderson
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number           2:17-bk-16372-NB
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Bank of America N.A                      Describe the property that secures the claim:             $1,060,715.88            $1,200,000.00                      $0.00
         Creditor's Name                          1932 W 37th Place a/k/a 1932
                                                  Rochester Circle Los Angeles, CA
                                                  90018 Los Angeles County
                                                  4 BD/4BA, two car garage, 4,619
                                                  SQF single family built in 1941.
                                                  Debtor is 15% owner with four other
                                                  tenants-in-common, and liable for
         Attn: Officer / Bankruptcy               the same percen
                                                  As of the date you file, the claim is: Check all that
         100 North Tyron St                       apply.
         Charlotte, NC 28202                          Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          April 2007                Last 4 digits of account number        8872

 2.2     Fay Servicing LLC                        Describe the property that secures the claim:               $291,500.00               $621,117.00                     $0.00
         Creditor's Name                          6520-22 Brynhurst Avenue Los
                                                  Angeles, CA 90043 Los Angeles
                                                  County. 4 Bedroom / 2 Bath (two
                                                  2BD/1BA units), 1,612 SQF duplex,
                                                  built in 1944.
                                                  Debtor is 0.00% owner and liable for
                                                  the same percentage of the debt
         Attn: Bankruptcy                         service.
                                                  As of the date you file, the claim is: Check all that
         PO Box 809441                            apply.
         Chicago, IL 60680-9441                       Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed

Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 2:17-bk-16372-NB                             Doc 84
                                                                    11 Filed 10/23/18
                                                                             06/06/17 Entered 10/23/18
                                                                                              06/06/17 14:47:03
                                                                                                       22:18:31                                                   Desc
                                                                Main
                                                                MainDocument
                                                                     Document Page
                                                                                 Page72
                                                                                      12of
                                                                                        of105
                                                                                           47
 Debtor 1 Eva Anderson                                                                                        Case number (if know)         2:17-bk-16372-NB
               First Name                  Middle Name                      Last Name


 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          12/13/2005                  Last 4 digits of account number         012X

         Wells Fargo Home
 2.3                                                                                                                $408,501.00                $597,117.00                  $0.00
         Mortgage                                   Describe the property that secures the claim:
         Creditor's Name                            1929 W 37th Place a/k/a 1929
                                                    Rochester Circle Los Angeles, CA
                                                    90018 Los Angeles County
                                                    3 Bed / 2 Bath with garage, single
                                                    family, built in 1950.
                                                    Debtor is 50% owner as
                                                    tenant-in-common, and liable for the
         Attn: Bankruptcy                           same percentage of the debt se
                                                    As of the date you file, the claim is: Check all that
         P.O Box 10335                              apply.
         Des Moines, IA 50306                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          4/2007                      Last 4 digits of account number         5363


   Add the dollar value of your entries in Column A on this page. Write that number here:                                 $1,760,716.88
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                $1,760,716.88

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.2
          Fay Servicing LLC
          Attn: Bankruptcy                                                                            Last 4 digits of account number   012X
          440 S. LaSalle Street, Ste. 2000
          Chicago, IL 60605

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.3
          First American Title Insurance Comp
          1500 Solana Blvd                                                                            Last 4 digits of account number   1541
          Bldg 6 Ste 6100
          Roanoke, TX 76262




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 2 of 3
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 2:17-bk-16372-NB                             Doc 84
                                                                  11 Filed 10/23/18
                                                                           06/06/17 Entered 10/23/18
                                                                                            06/06/17 14:47:03
                                                                                                     22:18:31                                  Desc
                                                              Main
                                                              MainDocument
                                                                   Document Page
                                                                               Page73
                                                                                    13of
                                                                                      of105
                                                                                         47
 Debtor 1 Eva Anderson                                                                    Case number (if know)          2:17-bk-16372-NB
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.1
        National Default Servicing Corp.
        7720 N. 16th Street                                                        Last 4 digits of account number   SPCA
        Suite 300
        Phoenix, AZ 85020

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        Rushmore Loan Management Services
        Attn: Bankruptcy                                                           Last 4 digits of account number   8704
        P.O. Box 55004
        Irvine, CA 92619

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        Rushmore Loan Management Services
        Attn: Bankruptcy                                                           Last 4 digits of account number   8704
        15480 Laguna Canyon Road, Ste 100
        Irvine, CA 92618

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.1
        Select Portfolio Servicing, Inc.
        Attn: Bankruptcy                                                           Last 4 digits of account number   1436
        P.O. Box 65250
        Salt Lake City, UT 84165-0250

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.1
        Select Portfolio Servicing, Inc.
        Attn: Bankruptcy                                                           Last 4 digits of account number   1436
        P.O. Box 65277
        Salt Lake City, UT 84165-0277

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        Wells Fargo Bank, N.A.
        Attn: Officer / Bankruptcy                                                 Last 4 digits of account number   5363
        101 N. Phillips Avenue
        Sioux Falls, SD 57104




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 3 of 3
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 74 of 105




  EXHIBIT “6”
         Case 2:17-bk-16372-NB              Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                          Desc
                                            Main Document    Page 75 of 105




         Prepared By & Return To:
         FAY SERVICING, LLC
         MOD[FICATION PROCESSING
         DE PART MENT                                                         Received
         440 S. LASALLE ST., STE. 2000
         C HfCAGO, IL 6060S                                            AUG O32017
                                                                     Fay Servicing, LLC
         Fay Servicing, LLC Loan No.-

         - --        - --        - - -[,Space Above This Line For Recording Data)- - -- - - -- - -

                                                                                     MIN:
                               LOAN MODIFICATION AGREEMENT
                                 (Providing for Fixed Interest Rate)

         Borrowers ("Borrower"): EVA ANDERSON
         Lender ("Lender"): U.S. ROF II LEGAL TITLE TRUST 201 5- 1, BY U.S. BANK NATIO NAL
         ASSOCIATION, AS LEGAL TITLE TRUSTEE
         Mortgage Electronic Registration Sytems, Inc. ("MERS") P.O Box 2026, Flint, MI 48501 -2025, tel (888)
         679-MERS ("Mortgagee")
         Date of first lien Security Instrument ("Security Instrument") and Note ("Note"): December 13, 2005
         Property Address ("Property"): 6520 -22 BRYNH URST A, LOS ANGELES, CA 90043

                 This Loan Modification Agreement (the "Agreement"), amends and supplements the Security
         Instrument and Timely Payment Rewards Rider if any and the Note, bearing the same date as, and secured
         by the Security Instrument which covers the Property. Capitalized terms used in this Agreement and not
         defined have the meaning given to them in Loan Documents.

                                                      RECITALS

                 WHEREAS, Borrower is prepared to make a principal payment of $0.00 and desires a
          modification of the Loan Documents, as set forth herein; and

                  WHEREAS, Lender has agreed to modify the Loan Documents in accordance with the tenns and
          conditions set forth in this Agreement upon receipt of$0.00 from Borrower; and

          Loan Modification Agreemen t
          Proprietary W30?8B                           Pagclof7




- - -- - - -- -- - -- - - - - -- - - - -····..                     · -· .•.   - ..          ··- .. . .....   --..--..----------,--
          Case 2:17-bk-16372-NB                Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                          Desc
                                               Main Document    Page 76 of 105




                   NOW, THEREFORE, in consideration of the foregoing recitals, which are incorporated herein by
          this reference, and for other good and valuable consideration, the receipt and sufficiency of which are
          hereby acknowledged, Lender and Borrower agree as follows.

                                              COVENANTS AND CO NDITIONS

               I. This Agreement shall become effective and binding upon Lender's receipt and acceptance of:

                         a. This Agreement, properly executed by Borrower, no later than Augus t 1, 2017.

                         b. An ACH payment, certified check, money order, or personal check made payable to Fay
                            S ervicing, LLC in the amount of$0.00 no later than N/A (the "Good Faith Payment").

               2. If the preconditions to the modification set forth in Section I have been met, Lender shall modify
                  the Loan Documents as follows:

                         a.   As of August I, 2017, the amount payable under the Note and the Security Instrument
                              will be reduced by $0.00. Thereafter, the remaining unpaid amount(s) loaned to
                              Borrower by Lender plus any interest and other amounts capitalized will be $261,161.35
                              (the "New P1incipal Balance").

                         b. Lender will amortize $261 ,16 1.35 of the New Principal Balance (the "A mortized
                            Principal Balance") and defer the remaining $0.00 of the New Pri ncipal Balance until the
                            Maturity Date (the "Deferred Principal Balance").

                         c.   On January I, 2036 (the "Maturity Date"), Borrower promises to pay $0.00 (the
                              "Balloon Payment") and $0.00 (the "Deferred Principal Balance") to the order of Lender.
                              If on the Maturity Date, Borrower still owes any amounts under the Note and Security
                              Instrument, as amended by this Agreement, Borrower will pay these amounts in full on
                              the Maturity Date.

               3. Borrower promises to pay the Amortized Principal Balance, plus Interest, together with all
                  payments of taxes, insurance premiums, assessments, impounds, and all other related payments
                  (the "Escrowed Funds") to the order of Lender, beginning on August 1, 2017, and continuing
                  thereafter on the first day of each succeeding month until the Amortized Principal Balance and
                  Interest are paid in full. Interest will begin to accrue on the Amortized Principal Balance at the
                  yearly rate of 5.875%, beginning on July 1, 2017. T he monthly payment will be $1,931.90 for
                  Principal and Interest, plus $498.36 for Escrow for a total monthly payment of $2,430.26. Please
                  note, however, that the amount of Borrower's Escrow payment may be adjusted periodically in
                  accordance with applicable law and, therefore, the total monthly payment may change
                  accordingly.




           Loan Modi fication Agreemen t
           Proprietary W3078 8                               Page 2 of7




- - - -- - - -- - - - - -- -- - - - - -- ·-·····--·--···
        Case 2:17-bk-16372-NB               Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                              Desc
                                            Main Document    Page 77 of 105




             4. Lender promises to maintain Borrower's Escrowed Funds in a separately managed account and to
                pay Borrower's related expenses with Borrower's Escrowed Funds. Lender hereby revokes any
                waiver as to payment of Borrower's Escrow related expenses.

             5. If all of any part of the Property or any lnterest in the Property is sold or transferred (or if
                Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred)
                without Lender's prior written consent, Lender may require immediate payment in full of all
                sums secured by this Security Instrument. However, this option shall not be exercised by Lender
                if such exercise is prohibited by Applicable Law. Lender also shall not exercise this option if: (a)
                Borrower causes to be submitted to Lender information required by Lender to evaluate the
                intended transferee as ifa new loan were being made lo the transferee; and (b) Lender reasonably
                determines that Lender's security will not be impaired by the loan assumption and that the risk of
                a breach of any covenant or agreement in this Securi ty Instrument is acceptable to Lender.

                 To lhe extent pennitted by Applicable Law, Lender may charge a reasonable fee as a condition to
                 Lender's consent to the loan assumption. Lender may also require the transferee to sign an
                 assumption agreement that is acceptable to Lender and that obligates the transferee to keep all the
                 promises and agreements made in the Loan Documents. Borrower will continue to be obligated
                 under the Loan Documents unless Lender releases Borrower in writing.

                 If Lender exercises the option to require immediate payment in full, Lender shall give Borrower
                 notice of acceleration. The notice shal I provide a period of not less than 30 days from the date the
                 notice is given in accordance with the Loan Documents. If Borrower fails to pay these sums prior
                 to the expiration of this period, Lender may invoke any remedies pennittcd by this Security
                 Instrument without further notice or demand on Borrower.

            6. Borrower promises to comply with all other covenants, agreements, and requirements of the
               Security Instrument, including without limitation, Borrower's covenants and agreements to make
               all payments of taxes, insurance premiums, assessments, escrow items, impounds, and all other
               payments that Borrower is obligated to make under the Security Instrument; however, the
               following terms and provisions are forever cancelled, null and void, as of the date of this
               Agreement:

                      a.   All terms and provisions of the Loan Documents (if any) providing for, implementing, or
                           relating to, any change or adjustment in the rate of interest payable under the Note,
                           including, where applicable, the Timely Payment Rewards rate reduction, as described in
                           the Timely Payment Rewards Addendum to Note and Timely Payment Rewards Rider.
                           By executing this Agreement, Borrower waives any Timely Payment Rewards rate
                           reduction to which Borrower may have otherwise been entitled; and

                      b. All terms and provisions of any adjustable rate rider, or Timely Payment Rewards Rider,
                         where applicable, or other instrument or document that is affixed to, wholly or partially
                         incorporated into, or is part of, the Loan Documents and that contains any such terms and
                         provisions as those referred to in (a) above.


        lMln Modification Agrc:cmenl
        Propriebry Wl0788                                 P~gc 3 of7




---------- - - - -- - ---·---- -· - ---·-- -                                                               -r-r-- - ·- ----------
Case 2:17-bk-16372-NB                 Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                               Desc
                                      Main Document    Page 78 of 105




    7. Borrower understands and agrees that:

              a.   If Borrower fails to fulfill the preconditions to the modification set forth in Section l, the
                   Loan Documents will not be modified and this Agreement will terminate. In that event,
                   Lender will have all of the rights and remedies provided under the Loan Documents.

              b. All the rights and remedies, stipulations, and conditions contained in the Security
                 Instrument relating to default in the making of payments under the Security Instrument
                 shall also apply to default in the making o f the modified payments hereunder.

              c.   All covenants, agreements, stipulations, and conditions in the Loan Documents shall be
                   and remain in full force and effect, except as herein modified, and none of the Borrower' s
                   obligations or liabi lities under the Loan Documents shall be diminished or released by
                   any provisions hereof, nor shall this Agreement in any way impair, diminish, or affect
                   any of Lender's rights under or remedies on the Loan Documents, whether such rights or
                   remedies arise thereunder or by operation of law. Also, all rights of recourse to which
                   Lender is presently entitled against any property or any other persons in any way
                   obligated for, or liable on, the Loan Documents are expressly reserved by Lender.

              d. Nothing in this Agreement shall be understood or construed to be a satisfaction or release
                 in whole or in part of the Loan Documents.

              e.   All costs and expenses incurred by Lender in connection with this Agreement, including
                   recording fees, title examination, and attorney's fees, shall be paid by the Borrower and
                   shall be secured by the Security Instrument, unless stipulated otherwise by Lender.

              f.   Borrower agrees to make and execute such other documents or papers as may be
                   necessary or required to effectLtate the terms and conditions of this Agreement which, if
                   approved and accepted by Lender, shall bind and inure to the heirs, executors,
                   administrators, and assigns of the Borrower.


         BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
         Agreement and in any Rider attached hereto and executed by Borrower simultaneously herewith.




Loan Mod ification Agrttment
Proprietary WJ078B                                  Page 4 of 7
Case 2:17-bk-16372-NB                  Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                                    Desc
                                       Main Document    Page 79 of 105



                                                                                              £·                            uJf/-lfb
                                                                     •               ~ 3 C::<-:".':'='=
                                                 -Borrower
                                            (Printed Name)



                                             ACKNOWLEDGMENT

     A notary public or other officer completing this certificate verifies only the identity of the individual who
     signed the document to which this certificate is attached, and not the truthfulness, accuracy, or validity of
     that document.


State of    CA                                   §
                                                 §
County of      ~ ~ I(.,,_                        §

         On        6  7 / Jf1      17              before me,  W CA             ~~
                                                                           J f' rl'>         /1..
                                                                                           c.f"j u- , Notary Public
personally appeared EVA ANDERSON, who proved to me on the basis of satisfactory evidence to be the perso~
whose namef,81' is/at"() subscribed to the within instrument, and acknowledged to me that -he/she/tkey executed the
same in .bwher/their authorized capacity(ie9), and that by ltis/her/their signature(~) on the instrument the personEsJ,
or the entity upon behalf of which the perso~ acted, executed the instrument.

        I certify under PENALTY OF PERJURY under the laws of the State of California th at the foregoing
paragraph is true and correct.

           WITNESS my hand and official seal.




 (Seal)




Loan Modification Agreement
Proprietary W3078 8                                   Page S of7
          Case 2:17-bk-16372-NB         Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                         Desc
                                        Main Document    Page 80 of 105




          ACCEPTED AND AGREED TO BY THE OWNER AND HOLDER OF SAID NOTE
          U.S. ROF 11 LEGAL TITLE TRUST 201S-l, BY U.S. BA"IK NATIONAL ASSOCIATION, AS LEGAL
          TITLE TRUSTEE


                                                                             c,z. I ,L\       h~
                                                                  Date of Lender's Signature




                                           ACKNOWLEDGMENT

           State of   J.l±!.@15               §
                                              §
           County of    COO V,                §

                This instrument was acknowledged before me on !J- / I J+- /al.Cl:¥   by FAY
          SERVICING, LLC as MODIFICATION PROCESSING DEPARTMENTofU.S. RO F II LEGAL TITLE
          TRUST 201 5-1, BY U.S. BANK NATIONAL ASSOCIATION, AS LEGAL TIT LE TRUSTEE.



                                                         ~~
                                                  Signature ofNot a ~


                                                  Printed Name ,j
                                                          <\) 0   ,r,e_,-;     fvf:J-J c.,.
                                                  Title or Rank

           (Seal)                                 Serial Number, if any: _ _ __




          Loan Modification Agreement
          Proprietary W3078B                      Page6 of7




- - - -- - - - -- - - -- - - - - - - - -·- - - - ····----·                        - ·-- .     ···-- ·   ··-,-.,..------ --~
Case 2:17-bk-16372-NB                         Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                                          Desc
                                              Main Document    Page 81 of 105




                                                     ACKNOWLEDGMENT

State of       I l-J-..1 N CJ S                                                      §
                                                                                     §
County of C 00 ~,                                                                    §

             The foregoing instrument was acknowledged befo re me on _ __.,..,11~/--'I_Jf..c. ,. .f_;...:,
                                                                                                      _ 1-=~::....__   _ ___ by J_frOCf:t.> fc.•<..VC:-t.L...
                                             , as                            of

a                                             corporation, on behalf of the corporation.



                                                                         ~
                                                                         ~~
                                                               Signature of Person Taki~Acknowledgment


                                                                Printed Name

                                                                                               ru~t
                                                                Title or Rank

    (Seal)                                                      Serial Number, if any: _ _ _ __




              w
                           "OFFICIAL SEAL"
              z          SHUNGU CHIMBANGY
                     P i t y ~ ~ . State of 1NinCM
                       ......,---,gn Expirea 611/2021




 Loan ModiftcationA.grccmcn1
 Proprietary W30788                                             Pagr 7 of7
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 82 of 105




  EXHIBIT “7”
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                    https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?343846994350705-L_1_0-1
                Case 2:17-bk-16372-NB            Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                 Desc
                                                 Main Document    Page 83 of 105
                                                                                                                    CLOSED


                                                  U.S. Bankruptcy Court
                                         Central District of California (Los Angeles)
                                         Bankruptcy Petition #: 2:10-bk-41476-AA
                                                                                      Date filed:    07/29/2010
         Assigned to: Alan M. Ahart                                             Date terminated:     11/15/2010
         Chapter 13                                                            Debtor dismissed:     10/18/2010
         Voluntary                                                                 341 meeting:      09/03/2010
         Asset


         Debtor disposition: Dismissed for Other Reason

         Debtor                                                           represented by Eva Anderson
         Eva Anderson                                                                    PRO SE
         1932 Rodchester Cir
         Los Angeles, CA 90018
         LOS ANGELES-CA
         SSN / ITIN: xxx-xx-8407

         Trustee
         Kathy A Dockery (TR)
         801 Figueroa Street, Suite 1850
         Los Angeles, CA 90017
         (213) 996-4400

         U.S. Trustee
         United States Trustee (LA)
         915 Wilshire Blvd, Suite 1850
         Los Angeles, CA 90017
         (213) 894-6811


           Filing Date                     #                                         Docket Text

                                         1                  Chapter 13 Voluntary Petition . Receipt Number o, Fee
                                         (15 pgs; 3 docs)   Amount $274 Filed by Eva Anderson Schedule A due
                                                            8/12/2010. Schedule B due 8/12/2010. Schedule C due
                                                            8/12/2010. Schedule D due 8/12/2010. Schedule E due
                                                            8/12/2010. Schedule F due 8/12/2010. Schedule G due
                                                            8/12/2010. Schedule H due 8/12/2010. Schedule I due
                                                            8/12/2010. Schedule J due 8/12/2010. Statement of
                                                            Financial Affairs due 8/12/2010. Chapter 13 Plan due by
                                                            8/12/2010. Statement - Form 22C Due: 8/12/2010.
          07/29/2010


1 of 6                                                                                                               10/23/2018 1:58 PM
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?343846994350705-L_1_0-1
                Case 2:17-bk-16372-NB             Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03               Desc
                                                  Main Document    Page 84 of 105
                                                           Statement of assistance of non-attorney due 8/12/2010.
                                                           Summary of schedules due 8/12/2010. Declaration
                                                           concerning debtors schedules due 8/12/2010. Cert. of Credit
                                                           Counseling due by 8/12/2010. Statistical Summary due
                                                           8/12/2010. Debtor Certification of Employment Income due
                                                           by 8/12/2010. Section 316 due 09/13/2010. Incomplete
                                                           Filings due by 8/12/2010. (Ghaltchi, Dina) (Entered:
                                                           07/29/2010)

                                         2                 Meeting of Creditors with 341(a) meeting to be held on
                                         (2 pgs)           09/03/2010 at 04:00 PM at RM 103, 725 S Figueroa St, Los
                                                           Angeles, CA 90017. Confirmation hearing to be held on
                                                           10/07/2010 at 10:30 AM at Crtrm 1375, 255 E Temple St.,
                                                           Los Angeles, CA 90012. Proof of Claim due by 12/02/2010.
          07/29/2010                                       (Ghaltchi, Dina) (Entered: 07/29/2010)

                                         3                 Statement of Social Security Number(s) Form B21 Filed by
                                                           Debtor Eva Anderson . (Ghaltchi, Dina) (Entered:
          07/29/2010                                       07/29/2010)

                                                           Receipt of Chapter 13 Filing Fee - $274.00 by 12. Receipt
          07/29/2010                                       Number 20089910. (admin) (Entered: 07/30/2010)

                                         4                 BNC Certificate of Notice (RE: related document(s)2
                                         (5 pgs)           Meeting (AutoAssign Chapter 13)) No. of Notices: 21.
          07/31/2010                                       Service Date 07/31/2010. (Admin.) (Entered: 07/31/2010)

                                         5                 BNC Certificate of Notice (RE: related document(s)1
                                         (2 pgs)           Voluntary Petition (Chapter 13) filed by Debtor Eva
                                                           Anderson) No. of Notices: 1. Service Date 07/31/2010.
          07/31/2010                                       (Admin.) (Entered: 07/31/2010)

                                         6                 BNC Certificate of Notice (RE: related document(s)1
                                         (2 pgs)           Voluntary Petition (Chapter 13) filed by Debtor Eva
                                                           Anderson) No. of Notices: 1. Service Date 07/31/2010.
          07/31/2010                                       (Admin.) (Entered: 07/31/2010)

                                         7                 Request for courtesy Notice of Electronic Filing (NEF)
                                         (1 pg)            Filed by Darlene C Vigil on behalf of Courtesy NEF. (Vigil,
          08/10/2010                                       Darlene) (Entered: 08/10/2010)

                                         8                 Chapter 13 Plan. Filed by Debtor Eva Anderson (RE: related
                                         (7 pgs)           document(s)1 Chapter 13 Voluntary Petition . Receipt
                                                           Number o, Fee Amount $274 Filed by Eva Anderson
                                                           Schedule A due 8/12/2010. Schedule B due 8/12/2010.
          08/11/2010                                       Schedule C due 8/12/2010. Schedule D due 8/12/2010.



2 of 6                                                                                                              10/23/2018 1:58 PM
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?343846994350705-L_1_0-1
                Case 2:17-bk-16372-NB             Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03               Desc
                                                  Main Document    Page 85 of 105
                                                           Schedule E due 8/12/2010. Schedule F due 8/12/2010.
                                                           Schedule G due 8/12/2010. Schedule H due 8/12/2010.
                                                           Schedule I due 8/12/2010. Schedule J due 8/12/2010.
                                                           Statement of Financial Affairs due 8/12/2010. Chapter 13
                                                           Plan due by 8/12/2010. Statement - Form 22C Due:
                                                           8/12/2010. Statement of assistance of non-attorney due
                                                           8/12/2010. Summary of schedules due 8/12/2010.
                                                           Declaration concerning debtors schedules due 8/12/2010.
                                                           Cert. of Credit Counseling due by 8/12/2010. Statistical
                                                           Summary due 8/12/2010. Debtor Certification of
                                                           Employment Income due by 8/12/2010. Section 316 due
                                                           09/13/2010. Incomplete Filings due by 8/12/2010.).
                                                           (Francis, Dawnette) (Entered: 08/12/2010)

                                         9                 Summary of Schedules , Statistical Summary of Certain
                                         (44 pgs)          Liabilities, Schedule A , Schedule B , Schedule C , Schedule
                                                           D , Schedule E , Schedule F , Schedule G , Schedule H ,
                                                           Schedule I , Schedule J , Declaration concerning debtor's
                                                           schedules , Statement of Financial Affairs , Addendum to
                                                           Chapter 13 Plan Concerning Debtors Who are Repaying
                                                           Debt Secured by a Mortgage on Real Property or a Lien on
                                                           Personal Property the Debtor Occupies as the Debtor's
                                                           Principal Residence , Chapter 13 Statement of Current
                                                           Monthly and Disposable Income , Amended Verification of
                                                           creditor matrix , Amended Matrix (Mailing List). Filed by
                                                           Debtor Eva Anderson (RE: related document(s)1 Voluntary
                                                           Petition (Chapter 13)). (Francis, Dawnette) (Entered:
          08/11/2010                                       08/13/2010)

                                         10                Notice of Deficiency of Filing Fees Required to Add
          08/13/2010                     (1 pg)            Additional Creditors (Kim, Ji Yun) (Entered: 08/13/2010)

                                         11                Certificate of Credit Counseling. Filed by Debtor Eva
                                         (1 pg)            Anderson (RE: related document(s)1 Voluntary Petition
          08/13/2010                                       (Chapter 13)). (Francis, Dawnette) (Entered: 08/16/2010)

                                         12                Document Certificate of Debtor Education ONLY.
                                         (1 pg)            Requirement NOT MET. Filed by Debtor Eva Anderson
          08/13/2010                                       (Francis, Dawnette) (Entered: 08/16/2010)

                                         13                Request for courtesy Notice of Electronic Filing (NEF)
                                         (1 pg)            Filed by Les A Zieve on behalf of Ocwen Loan Servicing,
          08/17/2010                                       LLC. (Zieve, Les) (Entered: 08/17/2010)

                                         14                Request for courtesy Notice of Electronic Filing (NEF)
                                         (1 pg)            Filed by Darlene C Vigil on behalf of Courtesy NEF. (Vigil,
          08/18/2010


3 of 6                                                                                                              10/23/2018 1:58 PM
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                    https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?343846994350705-L_1_0-1
                Case 2:17-bk-16372-NB             Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                Desc
                                                  Main Document    Page 86 of 105
                                                            Darlene) (Entered: 08/18/2010)

                                         15                 Notice Deficiency Notice re: Official Form 23. (Francis,
          08/18/2010                     (3 pgs)            Dawnette) (Entered: 08/18/2010)

                                         16                 Certificate of Credit Counseling (duplicate). Filed by Debtor
          08/18/2010                     (1 pg)             Eva Anderson . (Francis, Dawnette) (Entered: 08/19/2010)

                                                            Receipt of Conversion Chapter 11 Filing Fee - $765.00 by
                                                            12. Receipt Number 20092030. (admin) (Entered:
          08/20/2010                                        08/23/2010)

                                         17                 Notice of motion/application to convert from chapter 13 to
                                         (1 pg)             chapter 11 Filed by Debtor Eva Anderson . (Peters, Sandra)
          08/20/2010                                        (Entered: 08/24/2010)

                                         18                 Motion to Convert Case From Chapter 13 to 11. Receipt
                                         (1 pg)             Number O, Fee Amount $765 Filed by Debtor Eva
          08/20/2010                                        Anderson (Peters, Sandra) (Entered: 08/24/2010)

                                         19                 Notice of Hearing Filed by. (Dockery (TR), Kathy)
          08/25/2010                     (4 pgs)            (Entered: 08/25/2010)

                                         20                 Order Denying Debtor's Motion to Convert Case Signed on
                                         (2 pgs)            8/27/2010 (RE: related document(s)18 Motion to Convert
                                                            Case filed by Debtor Eva Anderson). (Alcala, Maria)
          08/27/2010                                        (Entered: 08/27/2010)

                                         21                 Request for courtesy Notice of Electronic Filing (NEF)
                                         (1 pg)             Filed by Ramesh Singh on behalf of Courtesy NEF. (Singh,
          09/10/2010                                        Ramesh) (Entered: 09/10/2010)

                                         22                 Objection (related document(s): 8 Chapter 13 Plan filed by
                                         (24 pgs; 3 docs)   Debtor Eva Anderson) Objection to Confirmation of
                                                            Chapter 13 Plan Filed by Creditor Ocwen Loan Servicing,
                                                            LLC (Attachments: 1 Exhibit2 Proof of Service) (Zieve,
          09/10/2010                                        Les) (Entered: 09/10/2010)

                                         23                 Objection to Confirmation of Plan Filed by Creditor Bank of
                                         (3 pgs)            America (RE: related document(s)8 Chapter 13 Plan. Filed
                                                            by Debtor Eva Anderson). (Nachimson, Benjamin)
          10/04/2010                                        (Entered: 10/04/2010)

                                         24                 Objection to Confirmation of Plan Filed by Creditor Wells
                                         (45 pgs)           Fargo Bank, N.A. (RE: related document(s)8 Chapter 13
          10/04/2010                                        Plan. Filed by Debtor Eva Anderson). (Kim, Gerald)


4 of 6                                                                                                               10/23/2018 1:58 PM
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                           https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?343846994350705-L_1_0-1
                Case 2:17-bk-16372-NB             Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                       Desc
                                                  Main Document    Page 87 of 105
                                                               (Entered: 10/04/2010)

                                         25                    Debtor's Request for Voluntary Dismissal of Ch 13 Case
                                         (6 pgs)               Filed by Debtor Eva Anderson . (Peters, Sandra) (Entered:
          10/06/2010                                           10/07/2010)

                                         27                    Request for special notice Filed by Creditor BAC Home
          10/12/2010                     (2 pgs)               Loan Servicing LP. (Lozano, Joe) (Entered: 10/12/2010)

                                         28                    Request for courtesy Notice of Electronic Filing (NEF)
                                         (1 pg)                Filed by Les A Zieve on behalf of Ocwen Loan Servicing,
          10/13/2010                                           LLC. (Zieve, Les) (Entered: 10/13/2010)

                                         29                    ORDER and Notice of dismissal arising from chapter 13
                                         (1 pg)                confirmation hearing - Debtor Dismissed. (BNC) (Alcala,
          10/18/2010                                           Maria) (Entered: 10/18/2010)

                                         30                    BNC Certificate of Notice (RE: related document(s)29
                                         (3 pgs)               ORDER and Notice of Dismissal arising from Ch 13 Conf.
                                                               Hrg. (BNC)) No. of Notices: 27. Service Date 10/20/2010.
          10/20/2010                                           (Admin.) (Entered: 10/20/2010)

                                         31                    Chapter 13 Trustee's Final Report and Account . (Dockery
          11/04/2010                     (3 pgs)               (TR), Kathy) (Entered: 11/04/2010)

                                         32                    Proof of service Filed by (RE: related document(s)31
                                         (1 pg)                Chapter 13 Trustee's Final Report and Account (batch)).
          11/04/2010                                           (Dockery (TR), Kathy) (Entered: 11/04/2010)

                                         33                    ORDER discharging chapter 13 panel trustee and exonerate
                                         (1 pg)                bond liability Signed on 11/8/2010. (Kaaumoana, William)
          11/08/2010                                           (Entered: 11/08/2010)

                                         34                    Bankruptcy Case Closed - DISMISSED (Vandensteen,
          11/15/2010                     (1 pg)                Nancy) (Entered: 11/15/2010)




                                                       PACER Service Center
                                                           Transaction Receipt
                                                             10/23/2018 13:56:36
                                    PACER                                Client
                                                   mglaw5120:3934026:0             Jeremy
                                    Login:                               Code:



5 of 6                                                                                                                      10/23/2018 1:58 PM
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?343846994350705-L_1_0-1
                Case 2:17-bk-16372-NB            Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                Desc
                                                 Main Document    Page 88 of 105
                                                                           2:10-bk-41476-AA Fil
                                                                           or Ent: filed To:
                                                                           10/23/2018 Doc From: 0
                                                                 Search
                                    Description: Docket Report             Doc To: 99999999 Term:
                                                                 Criteria:
                                                                           included Format: html
                                                                           Page counts for
                                                                           documents: included
                                    Billable
                                                 3               Cost:     0.30
                                    Pages:




6 of 6                                                                                                              10/23/2018 1:58 PM
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 89 of 105




  EXHIBIT “8”
Georgia Northern Bankruptcy CM/ECF v5.1.3 LIVE DB              https://ecf.ganb.uscourts.gov/cgi-bin/DktRpt.pl?335199141872775-L_1_0-1
                Case 2:17-bk-16372-NB          Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03 Desc
                                               Main Document    Page 90 of 105
                                                                                      DISMISSED, CLOSED


                                                  U.S. Bankruptcy Court
                                            Northern District of Georgia (Atlanta)
                                            Bankruptcy Petition #: 10-95455-mhm
                                                                                             Date filed:    11/30/2010
         Assigned to: Judge Margaret z-Murphy                                         Date terminated:      03/21/2011
         Chapter 11                                                                 Debtor dismissed:       03/02/2011
         Voluntary                                                                        341 meeting:      01/04/2011
         Asset                                                     Deadline for objecting to discharge:     03/07/2011


         Debtor disposition: Dismissed for Other Reason

         Debtor                                               represented by Dorna Jenkins Taylor
         Eva Anderson                                                        Taylor & Associates, LLC
         1964 Saxon Valley Circle                                            Suite 750
         Atlanta, GA 30319                                                   3355 Lenox Road, NE
         DE KALB-GA                                                          Atlanta, GA 30326
         SSN / ITIN: xxx-xx-8407                                             404-507-2066
                                                                             Fax : (404) 745-0136
                                                                             Email: dorna.taylor@taylorattorneys.com

         U.S. Trustee                                         represented by James H. Morawetz
         Office of the United States Trustee                                 Office of U.S. Trustee
         362 Richard Russell Building                                        362 Richard Russell Bldg.
         75 Ted Turner Drive, SW                                             75 Ted Turner Drive, SW
         Atlanta, GA 30303                                                   Atlanta, GA 30303
         404-331-4437                                                        404-331-4437 x121
                                                                             Fax : (404) 730-3534


           Filing Date                  #                                        Docket Text

                                       1                Voluntary Petition (Chapter 11) Fee $ 1039, Filed by Dorna
                                       (23 pgs)         Jenkins Taylor of Taylor & Associates, LLC on behalf of Eva
                                                        Anderson. Chapter 11 Plan due by 3/30/2011. Disclosure
                                                        Statement due by 3/30/2011. Statement of Financial Affairs
                                                        due 12/14/2010. Schedule B due 12/14/2010. Schedule C due
                                                        12/14/2010. Schedule I due 12/14/2010. Schedule J due
                                                        12/14/2010. Summary of Schedules due
                                                        12/14/2010.Statistical Summary due 12/14/2010. Atty
                                                        Disclosure State. due 12/14/2010.Means Test or Monthly
                                                        Income Statement Form Due: 12/14/2010. Debtor Payment
                                                        Advices Due:12/14/2010, Incomplete Filings due by
          11/30/2010


1 of 5                                                                                                            10/23/2018 1:57 PM
Georgia Northern Bankruptcy CM/ECF v5.1.3 LIVE DB               https://ecf.ganb.uscourts.gov/cgi-bin/DktRpt.pl?335199141872775-L_1_0-1
               Case 2:17-bk-16372-NB            Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                Desc
                                                Main Document    Page 91 of 105
                                                         12/14/2010. (Taylor, Dorna)

                                       2                 Receipt of Initial Docs01: Voluntary Petition (Chapter
                                                         11)(10-95455) [misc,4002aty] (1039.00) filing fee. Receipt
         11/30/2010                                      Number 22017847. Fee Amount 1039.00 (U.S. Treasury)

                                       3                 Notice of deficient filing regarding bankruptcy petition.
                                       (1 pg)            Service by BNC. Statement of Financial Affairs due
                                                         12/14/2010. Schedule(s) B, C, I, J due by 12/14/2010,
                                                         Summary of Schedules due 12/14/2010. Statistical Summary
                                                         due 12/14/2010. Credit Counseling Certificate due by
                                                         12/14/2010, Atty Disclosure State. due 12/14/2010. Means
                                                         Test or Monthly Income Statement Form Due: 12/14/2010.
                                                         Debtor Payment Advices Due:12/14/2010. 11 USC 521(i)
                                                         Filings due by 1/14/2011. (mbr) Modified to enhance text on
         12/01/2010                                      12/1/2010 (mbr).

                                       4                 Notice of Appearance (Attorney) filed by James H. Morawetz
                                       (2 pgs)           on behalf of Office of the United States Trustee. (Morawetz,
         12/01/2010                                      James)

                                       5                 Notice of Meeting of Creditors (Chapter 11). 341 Meeting to
                                       (3 pgs; 2 docs)   be held on 1/4/2011 at 11:00 AM at Hearing Room 363,
                                                         Atlanta. Objections for Discharge due by 3/7/2011
         12/02/2010                                      Non-Government Proof of Claims due by 4/4/2011 (wrw)

                                       6                 Order and Notice Of Status Conference. Service by BNC.
                                       (1 pg)            Entered on 12/3/2010. Hearing to be held on 1/11/2011 at
         12/03/2010                                      11:45 AM in Courtroom 1204, Atlanta, (mbr)

                                       7                 Certificate of Mailing by BNC of Notice of Deficiency
         12/03/2010                    (2 pgs)           Service Date 12/03/2010. (Admin.) (Entered: 12/04/2010)

                                       8                 Notice to Debtor Re: Financial Mgmt. Certification. Served
                                       (2 pgs)           by BNC. Service Date 12/04/2010. (Admin.) (Entered:
         12/04/2010                                      12/05/2010)

                                       9                 Certificate of Mailing by BNC of Notice of Meeting of
                                       (5 pgs)           Creditors Service Date 12/04/2010. (Admin.) (Entered:
         12/04/2010                                      12/05/2010)

                                       10                Certificate of Mailing by BNC of Order and Notice Service
         12/05/2010                    (2 pgs)           Date 12/05/2010. (Admin.) (Entered: 12/06/2010)

                                       11                Credit Counseling Service Certificate filed by Dorna Jenkins
         12/08/2010                    (1 pg)            Taylor on behalf of Eva Anderson. (Taylor, Dorna)



2 of 5                                                                                                             10/23/2018 1:57 PM
Georgia Northern Bankruptcy CM/ECF v5.1.3 LIVE DB               https://ecf.ganb.uscourts.gov/cgi-bin/DktRpt.pl?335199141872775-L_1_0-1
               Case 2:17-bk-16372-NB            Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                Desc
                                                Main Document    Page 92 of 105
                                       12               Request for addition to list of creditors and request for notices
                                       (2 pgs)          filed by John D. Schlotter on behalf of Wachovia Mortgage,
         12/15/2010                                     FSB. (Schlotter, John)

                                       13               Notice of Appearance (Attorney) and Request for Notices
                                       (3 pgs)          filed by Wendy Wolfenbarger Kraby on behalf of Providence
         12/29/2010                                     Bank. (Kraby, Wendy)

                                       14               Amendment to Voluntary Petition to Correct disclosure of
                                       (3 pgs)          prior case filed by Dorna Jenkins Taylor on behalf of Eva
                                                        Anderson. (related document(s)1 Initial Docs01: Voluntary
         01/03/2011                                     Petition (Chapter 11))(Taylor, Dorna)

                                       15               Statement of Financial Affairs, Attorney Disclosure
                                       (15 pgs)         Statement , Schedule I , Schedule J , Debtor's Statement of
                                                        Currently Monthly Income , Debtor(s) Payment Advices
                                                        (statement regarding self employment) filed by Dorna Jenkins
                                                        Taylor on behalf of Eva Anderson. (related document(s)1
                                                        Initial Docs01: Voluntary Petition (Chapter 11), 3 Notice of
         01/03/2011                                     deficient filing regarding bankruptcy petition.)(Taylor, Dorna)

                                       16               Amended Schedule A to list occupancy of rental properties,
                                       (3 pgs)          Amended Schedule H to list co debtor on loan filed by Dorna
                                                        Jenkins Taylor on behalf of Eva Anderson. (related
                                                        document(s)1 Initial Docs01: Voluntary Petition (Chapter
         01/03/2011                                     11))(Taylor, Dorna)

                                       17               Schedule B , Schedule C , Statistical Summary of Certain
                                       (6 pgs)          Liabilities, Summary of Schedules filed by Dorna Jenkins
                                                        Taylor on behalf of Eva Anderson. (related document(s)1
                                                        Initial Docs01: Voluntary Petition (Chapter 11))(Taylor,
         01/03/2011                                     Dorna)

                                                        Section 341(a) meeting held and concluded. (klc) (Entered:
         01/04/2011                                     01/14/2011)

                                       18               Request for addition to list of creditors and request for notices
                                       (2 pgs)          filed by Dean R. Prober Esq. on behalf of BAC Home Loans
         01/06/2011                                     Servicing, LP, et al. (Prober, Dean)

                                       19               Notice of Security Interest in Rents and Profits filed by Dean
                                       (37 pgs)         R. Prober Esq. on behalf of BAC Home Loans Servicing, LP,
         01/06/2011                                     c/o Prober & Raphael, A Law Corporation. (Prober, Dean)

                                       20               Debtor(s) Payment Advices (statement regarding self
         01/07/2011                    (1 pg)           employment) filed by Dorna Jenkins Taylor on behalf of Eva



3 of 5                                                                                                             10/23/2018 1:57 PM
Georgia Northern Bankruptcy CM/ECF v5.1.3 LIVE DB               https://ecf.ganb.uscourts.gov/cgi-bin/DktRpt.pl?335199141872775-L_1_0-1
               Case 2:17-bk-16372-NB            Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                Desc
                                                Main Document    Page 93 of 105
                                                        Anderson. (related document(s)1 Initial Docs01: Voluntary
                                                        Petition (Chapter 11), 3 Notice of deficient filing regarding
                                                        bankruptcy petition.)(Taylor, Dorna)

                                       21               Certificate of Service , Amended Statement of Financial
                                       (10 pgs)         Affairsto amend Question 1, 3 and 18, Amended Schedule I
                                                        to update length of debtor's employment filed by Dorna
                                                        Jenkins Taylor on behalf of Eva Anderson. (related
                                                        document(s)15 Statement of Financial Affairs, Attorney
                                                        Disclosure Statement, Schedule I - Current Income of
                                                        Individual Debtor(s), Schedule J - Current Expenditures,
                                                        Statement of Current Monthly Income - Ch. 11, Payment
         01/07/2011                                     Advices)(Taylor, Dorna)

                                       22               Order and Notice Of Reset Status Conference. Service by
                                       (1 pg)           BNC. Entered on 1/14/2011. Hearing to be held on 1/31/2011
         01/14/2011                                     at 11:45 AM in Courtroom 1204, Atlanta, (mbr)

                                       23               Notice of deficient filing re: Missing Certificate of Service .
                                       (1 pg)           Service by BNC. (related document(s)16 Schedule A - Real
                                                        Property filed by Eva Anderson, Schedule H - CoDebtors)
         01/18/2011                                     (mbr)

                                       24               Certificate of Mailing by BNC of Notice of Deficiency
         01/20/2011                    (2 pgs)          Service Date 01/20/2011. (Admin.) (Entered: 01/21/2011)

                                       25               Application to Employ Dorna Jenkins Taylor as Attorney for
                                       (9 pgs)          Debtor in Possession filed by Dorna Jenkins Taylor on behalf
         01/30/2011                                     of Eva Anderson. (Taylor, Dorna)

                                       26               Motion to Approve Use of Cash Collateral filed by Dorna
         01/31/2011                    (45 pgs)         Jenkins Taylor on behalf of Eva Anderson. (Taylor, Dorna)

                                                        The United States Trustee for Region 21 reports that no
                                                        committee of creditors holding unsecured claims has been
                                                        appointed in this case. Filed by James H. Morawetz on behalf
         02/01/2011                                     of Office of the United States Trustee. (Morawetz, James)

                                       27               Motion to Dismiss Case , Motion to convert/reconvert case
                                       (4 pgs)          from 11 to 7 Fee $ 15,, Motion to Appoint Trustee filed by
                                                        James H. Morawetz on behalf of Office of the United States
         02/02/2011                                     Trustee. (Morawetz, James)

                                       28               Order and Notice Regarding Deficient Filing. If no further
                                       (1 pg)           pleadings are filed to correct the noted deficiency within 21
         02/03/2011                                     days from the date of entry of this order, the Motion shall



4 of 5                                                                                                             10/23/2018 1:57 PM
Georgia Northern Bankruptcy CM/ECF v5.1.3 LIVE DB                  https://ecf.ganb.uscourts.gov/cgi-bin/DktRpt.pl?335199141872775-L_1_0-1
               Case 2:17-bk-16372-NB            Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                   Desc
                                                Main Document    Page 94 of 105
                                                           stand denied. Service by BNC. Entered on 2/3/2011. (related
                                                           document(s)26 Motion to Approve Use of Cash Collateral
                                                           filed by Eva Anderson)(mbr)

                                       29                  Order and Notice Of Hearing. Service by BNC. Entered on
                                       (1 pg)              2/3/2011. Hearing to be held on 2/28/2011 at 02:45 PM in
                                                           Courtroom 1204, Atlanta, (related document(s)27 Motion to
                                                           Dismiss Case filed by Office of the United States
         02/03/2011                                        Trustee)(mbr)

                                       30                  Certificate of Mailing by BNC of Order and Notice Service
         02/05/2011                    (2 pgs)             Date 02/05/2011. (Admin.) (Entered: 02/06/2011)

                                       31                  Certificate of Mailing by BNC of Order and Notice Service
         02/05/2011                    (3 pgs)             Date 02/05/2011. (Admin.) (Entered: 02/06/2011)

                                       32                  Order Dismissing Case. Service by BNC Entered on
         03/02/2011                    (2 pgs)             3/2/2011. (mbr)

                                       33                  Certificate of Mailing by BNC of Order of Dismissal Service
         03/04/2011                    (4 pgs)             Date 03/04/2011. (Admin.) (Entered: 03/05/2011)

         03/21/2011                                        Case Closed (mbr)




                                                    PACER Service Center
                                                        Transaction Receipt
                                                          10/23/2018 16:56:45
                                  PACER                               Client
                                                mglaw5120:3934026:0             Jeremy
                                  Login:                              Code:
                                                                                10-95455-mhm Fil or
                                                                                Ent: filed To: 10/23/2018
                                                                                Doc From: 0 Doc To:
                                                                      Search
                                  Description: Docket Report                    99999999 Term:
                                                                      Criteria:
                                                                                included Format: html
                                                                                Page counts for
                                                                                documents: included
                                  Billable
                                                3                     Cost:     0.30
                                  Pages:




5 of 5                                                                                                                10/23/2018 1:57 PM
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 95 of 105




  EXHIBIT “9”
lll'nllcil   .I '
                Case 2:17-bk-16372-NB        Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                   Desc
                                             Main Document    Page 96 of 105




                                     This page Is part of yoor document- DO NOT DISCARD




                                                                      12/19/ 12 AT 10:00AM

                                                                                              F&ES,             • 2 .00
                                                                                             'l'/IXES ,          0 • 00
                                                                                             011H2-:P 1-         0. 0 0
                                                PCOR SURCHARGE $20.00                         PAID•             ,i2 00




                                                          ~ EADSHEET




                                                             SEQ:
                                                              01

                                               DA.~ -   counter. (Up.front   S can)




                               ...
                               ,


LOS ANGBLES,C'A                                                                       l'rinwJ ou 12/X/20 I 5 K:.!~:21J AM
Documc11I:          oi . . .
          Case 2:17-bk-16372-NB            Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                                 Desc
                                           Main Document    Page 97 of 105




                                                           GRANT DEEO




                                -----"'=-4::1~==-----_.;) SS,
                  on:fll!-)' 4/.li U>/"4 betare me          -k/"'Mt1: ,S1/;H               a Notsry PUblie. perso!lally
                  appeared        £v,+ ltNl>tf'? s:D,J -                                  WhP proved to me 011 lhe
                  basis or satisfac11;,(V evidence to be 1/>e per,;on(at'whose name{sfis[;we-subscnbed to the "'1J)irn
                  irisltumentand eeknoWledged lo me tha\)elshe_/lbeyt!xeiruteo the same io~/her authcri2ed
                  c.ll)aclty j)aer,and that by ,llis1Tler&,ell' slgnat\J~on the instrument l!Je p e ~ or the ootily
                  upon behalf of Whlcti tile persoil(sracfed, el(ectJ1ed Iha lnatrumenl.

                  I oMify wider PENALTY OF PERJURY Under U,e laws of the State of calllomia that tt1e. lofflgo"9
                  paragfapll ls lrue and CO/Teel                                                     1~4

                  WITNESS my naJld allll official seaL
                                                                                                                          ••11•
                  Si{Jrrature----'IL-L-e- -     .:J ~ .
                                                                                                               -==-         II




LOS ANGBLES,CA                                           flio,_e 1 of J                          Primed ou 12/R!Z0 15 8 ..!~:21J AM
Oocumo11l : 0
Branch :                                                                                                                                                                                                                                                                                       CC4G
           Case 2:17-bk-16372-NB                                                          Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                                                                                                                                               Desc
                                                                                          Main Document    Page 98 of 105




                              CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT
               Staie of California

               Coun1y of Los Angelos                                                             } ss
               On December 19, 2012                                               before me, _ _ _ _ _J"E""S"'S_
                                                                                                               IC'-A_                IA.;,__ __ _, a .No1ary Public,
                                                                                                                    M_• ..;.G_A_R..;.C.;.
               personally appeared ............. _.... ......                                        0
                                                                                                         . ......... . ...,, • • • • • _ . .     EVA ANDERSON •-__,.,.........,..-._............

               ....... . ..- . . . - • · " · • •.• • • ·• · • • • ·• ·• • ·• ·• ·• ·• · • • ·• • • • ·• • · . · • •·• - • • • · - ·. . ............_ . • ·• • • • • ·• • ·• . . . . ... . . . • ·• ·• . .. . . . . . . . ... ... .
                                                                                                                                                                                                                                 . . . . ., ,... · - · . . . . . - - ~ . . . . . .· -




               who proved to me on the basis of ,atisf1c:~o~J'-.itence to be the person~ whose name<"1si'Alc subscribed ,o the within
               ·     1eyc Md acknowledged to me that                exeouted the same in                      r:j,-/t
                                                                                                   ;~;izcd ~ •city(/es), And lh11 by                                             fkAhl;(r
                             reusignaturt-J> on                            the iosttutne 11.hc perso°'ft or 1hc entity upon be~                                                                     6f.which the petSO? acted. executed
                             rumtnt.                                                                                                  ,                                                                                     ·

               I certify under PENALTY OF PERJURY under 1he laws o f the State o f California that the foregoing
               paragraph is rrue and correct.


               WITNESS my hand and official :ul. , /                                                                    ;J                            ~



               ~~
                                                                                                                                                                                                                     JESSICA M, GAACIA
                                                                                                                                                                                                                 Commiuioi, II 1991678

                                                                                                                                                                             1
                                                                                                                                                                             i
                                                                                                                                                                                           ,    ,
                                                                                                                                                                                                                NCiat\l PubUc • Calllornia
                                                                                                                                                                                                                  Los AngtttS Ccvnly
                                                                                                                                                                                                          MJ ~omm. $•tu:sOtJ 16. 201t E                 0
                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                  4 0                0




               _ _ _ _ _ _ _ _ _ __ _ OP110NAL _ __ _ __ _ _ _ _ _ __
                                                             ~$ii IM t,,for/M(IOII is ftlH , ...q.vr:d ti}' low, if ,-y f""'Pt: .a!.uiab-k tOJX-1~(,)IU ,~,,,,., OIi 1hc:
                                                         troQl-,it and oo,d~ptr-.wtl fraJAdutmt l't'ffl()lo'OI o,wJ rettrwcNfl~ of t/1#{t:1f'" tf,I   IM~dter dotwadlt.
               DtM:ription of Attached Documtat

               TitJe or Type or IJ«,umcnt:                                       .::G:,:r;:
                                                                                         a:,:
                                                                                           nl:.:D
                                                                                                ::eed='------- - -- - -- - - -- -- - -- --
               Oocument Date: .cJ=.ul,_y_4"-'2c:0c.
                                             .:: 12=--_ _ _ _ ____ Number or Pages:..,O,.:n:,e:...._ _ _ _ __ _ _ _ __
               Si&ner($)0iherThan Named Above: .:;N.::o::;n,::e_ __ _ _ _ _ __ _ _ _ _ __ __ _ _ __ _ _ _

               Capacity(l<O) Claimed by Sign<r(s)
               SJgncr'i Name: FVA ANDERSON                                                                                                      Signer's Na.me: _ _ _ __ _ _ __ _ __
                12) lndividual                                                                                                                    0 Individual
                D Corporaic Offioer-Titlc(s); _ _ _ _ __                                                                                          0 Corporal• Offi~r-Title(s);_ _ _ __ __
                   D Panner- D Umited D GcncraJ                                                                                                7"'k"'1>cr• D Li1niltd O Gcncral
                   0 Auorney in Pact                                                 J;tic)n'110-,bpri11tofSlpn                                 0 Attome"""·..,,,M
                   0     Trustee                                                            y-.....t'l'hui, lffl                                  • ,........
                   D     Guardian o, Conservator                                                                                                  D        Gu1tdlJJI 01 COnservato,
                   0     Olher:_ __ __                                                                                                            0        Other.._              _ _ __



               Sicncr Is Representing:                                                                                                          Sig.net is Representing.:
               StU'




LOS ANGELES,CA                                                                                                              Page 3 of3                                                                                      Printed on 12/8/201 5 8:28:20 AM
Document: D
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document    Page 99 of 105




EXHIBIT “10”
          Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                          Desc
                                  Main Document   Page 100 of 105




                          This page Is part of yoor document- DO NOT DISCARD




                                                         Recorded/Flied in Official Record$
                                                        Recorder's Office. Los Angeles County.
                                                                    C•llrornla
                                                             07124)13 AT 10:54AM

                                                                                       l'CES,               l.9   .on
                                                                                       TAXES ,               0 . 00
                                                                                       Oltf-m.P ~            0 . 00
                                                                                       PAID•                J.9   00




                                              I.EADSHEET




                                                   01

                                    DAR - counter (Upfront Scan)




LOS ANGl.lL£S,CA                                                              l'rinwd ou 12/XIZfJI 5 ~ :.1Kl ll 1\,'vl
Oocumc11I : ~
Branch :           ~   ~                                                     I    U    I                                                                     a    I   :CC4G
           Case 2:17-bk-16372-NB                    Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                                                        Desc
                                                    Main Document   Page 101 of 105



               Recoldlng requested by (name~
               e,...,_._
               And wtlan rooo<ded, mai this deed and tax
               statements to (nllfflf ano addrus):
               1932 Rochester Circle

               Los Angeles. CA 90018




             GRANT DEED

             APN:
                                                                                                     Slgnature of Oeclarant or A~nt determining tax



             l!w--•--
             Fot a valuable consideration, recelpl of which Is hereby acknowledged,

                                                   (Current OM'tw(t). W'ICIUdinO tDl'ffl of ll1io)

             hereby grant(s) to Cara Eldridge, a Single Woma"'n,._,u,.,n~d""lv"'id_,ed.,._,o.,,f_5C!l
                                                   (NowO,,,,o<j1))
                                                                                                 . %~I.,,,n,,
                                                                                                          te"'re"'s"'t- --      - -- - - - - ~

             as Tenants in Common
                   (An UMNltried Pwso,, / Joll1l Tenants I Tenants In Com,non I Coml'U'l!ly ~ / C,om,nu,,lcy P/"00et1Y w11h mc,,t OI SUrvlvcnhlp/ etc:.)

             the following real property in the City of Los Ange,,,les=- - - - - - - - - ~ · County of
             Jl.0$,!!!~Nl:l!!J,Ql!!et~e!!s' - - - - - - - - - - - - • Catifomia:                {lnsort Iega108,atption)

              Lot (s) 444 in Supplemental Map of the Hyde Park tract , in the city of Los Angeles. county Los Angeles,
              state of California, as per map recorded In book 34 page (s) 9 of maps, in the ofli<:e of the County Recorder
              of said county.


             Oate:'?/4,    ~ S.r',;pd?f
                                              CA~3
                                    y.aE 4::J!. ab/Y4ffi
              Addre?j6520 s Brynhurst Avenue, Los An;les,
                                                                ;It                                                   r::'.
                (l          (                                 (SIQNu. ---ant)
                                                                 EVA~~pN
                                                              (Typed ot written M.."l'lf! cl dedNanl)

             Date: _ _ _ _ _ _ _ __
                                                              (Slgnalln    cl._,..,,.

                                                                                                                      NOTARY SEAL




LOS ANGELES,CA                                                           Page 2 of2                                        Printed on 12/8/201 5 8:28:21 AM
Document: D
Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03   Desc
                        Main Document   Page 102 of 105




EXHIBIT “11”
llrnoch
           Case 2:17-bk-16372-NB   Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                             Desc
                                   Main Document   Page 103 of 105




                           This page ls part o f yoor document - DO NOT DISCARD




                                                              Recorded/Flied in Offlciol Records
                                                            Recorder's Office. Los Angelu County.
                                                                        C•llrornla
                                                                    10/15116 AT 11:07AM

                                                                                          t'8ES ,               t5 00
                                                                                          TAXES ,               56 . 00
                                                                                          Oltf,fg,P ~            0.0 0
                                                                                          PAID•                 Bl.OU




                                                I.. EA D S•H EE T




                                                     SEQ:
                                                      02

                                      DA.~ -   Count.Gr (Upfront Scan)




                                    THIS FORM IS NOT TO BE DUPLICATED




LOS ANGBL£S,C'A                                                                  Primed ou l :?/X.'Zfl I 5 K,.!X:l l 1\lvl
Doc Lm1011 1
Brnoch
         Case 2:17-bk-16372-NB                           Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                                              Desc
                                                         Main Document   Page 104 of 105




            UCOft0ING ~fQUESTfO BY:

            WHO~ ~t'.COIWfO MAU..'->CIS DEED .,..0, u,-.u;n
            OUtQ.WISE: SHOWN UloW. MAIL fA)i; lTAT!~Tlo:

            11- Edmund Anderson
            111,. ., 1932 Roctiester,Circle
            Aodmr. LO$ Angele\J,C,a . .90018
            c.,.
            .$.lot•
            l ?lp


                                                                                                    w•d-••Ont10\,1•£R>ifitotDN'l 1J1t


            !he undonlgned Gronlor(s) declare(,)                              ·   Y:,            CC>UJVTY              (/
                       O.OCUMfNTMY TRANSFER TAJ( IS$                      Ct                                     7'7H<.
                           D Compoled on Full Vo1va ol lh• lnle1•1t or p,ope,ty conveye<l. or
                           0     Computed on tuU votue1&n: value of Ilana o• -• ncumbronces romolnlng ot ttme ol sole,
                           D     Unlncorpo1                               City of _,l,,,o"'s.,_AA=g.,,e"'
                                                                                                      l""""-- - - - - --
                                 rotcel No.:
            FOIi' A VALUAIIE CONSIDERATION. 1ec~pl of which Is ho1eby acknowledged,
             Eva Anderson a single woman

            ~•1•by GIIAIIT(•) to,
            Edmund Anderson a single man hi s sole and seperate propeny

            !ho following desc,lbed reol 11roperty In the County of Lo, Angeles                                                   • Stole ot CoNlor nlo
            8520 Br,nhuratAve./Los A~gole,;,Co.$0048: l,.egal OesrcipUonlLOT(S) •44 ,n Supplemeolal map

            map       'ji/J,.,;J ;o/?
            or 1he Hyde Pa•k traOl,in IM Oily or Los angeles.Cou111Y ol Lo• Angeles. Slate or Cafifornlaus per
                                   34 page(•) Q of maps. In the office of \he county recorde; of said county

            ·-             'f..J1i                     -                                       ~ ~
            ~~~AltIJ'A/J:Jl/crJ.ll?J                                                           ~
            'lfl!z.J ...2 i?1-=~ ••,.,.;j£k:_n/4_                                                     "I   /WWl(So,v
            ~zfii.Ft"lr 11'/l?ll1JJ1t···,
            ¥iho P,(:t\tfMS fo,r,.. 011 I"- bo,1h qi •dJWodOC'y ~ - l t U le ~ Jbe
            ~          •nD••     11u111,yf btcp/Mibt.-cnt.a lo ,,._ .,.,.. lti•lhln'kmt
            oftd odtn~dl1""d I~      ffiW   '"dt t!ffth•f')i/t. • • • ~ th• .llOM• In
            'Jlt~'rll"lt •"'...... ..,,.<Jlr°')4 o/,d tnol •~ 'f'ln«hl,-f,
            to1e,idlin{1) 1>11 hi • •lrlw,,,.,u "'• p«.Ulfl{Jt'c,i lhc •ntl~upon be-h~
            d ~M~h tt,11 " ~ oct111d, ••1<Cu••o Hi• N'"""""'

            1c;;Mlfy ~nc:Mf tEH.A\1' Of PHJUlf vnct.ffl'l•lo.W1 ot 1M SlOMt ~
            •:m111».-.u +t.attnetot--volnq parograplt ts lt\l• ond 1.c:n.Kf




                           MAil TA.X ST.ATfMtNTS 10 l"Affl StlOWl"-OH fOUOWING Uf,,lf: 1, NO MJfY SHO"(N. M.AJL ,U DllfCTEO 1'&0VE-


                                                                                                                  CIY &.Mote




LOS ANG6L£S,C'A                                                              P11J!c 1 of3                                  Prinwd ou 1~/R!ZO15 ~ ..1~,2 l AM
Documc11I: 0
Brnooh
         Case 2:17-bk-16372-NB                     Doc 84 Filed 10/23/18 Entered 10/23/18 14:47:03                                               Desc
                                                   Main Document   Page 105 of 105




                                                                                                                      CML CODE § 1189

                                                                                                                                            -
               A not•,y puoJ,c or <><her offioer oomplotlflg this oomticato VOflflos Q,1>,/ the odeo!ltV ol cne 1f\d,vodvo! \llhO-s,g,1«1 1t,,
               tl0Cum"'11 to whicll tn,s oOJtfficate i> olfachcd. "'1d ,wt tha lluthfi>nou, occuracy, "' volodity ol lhai dodlm,nt


             Stata of ~&oa         ,.4              /
             County ot               N.(jeµft:
                                       .

             °"' _t2.t:!.I.::_ L L.....?61-C ~rore mi.. ~~'D.W'9-'U?.~CL~'l.1,..-J,ZL.aHet:.,,
                               Datts
             persol\llUY apjlealeel -      -   -    .S-UL..U.- --F,f-J."-",._.=-"~....,.='------ -- - -
                                                                    Nome/•) of Signer(s)


             \llllo p,oved to me on the b~i• ot ntistactory ellidenoe to be tile ~ WhO!ie ne'™""l Isl~
             subsr:tlbed to It"' within 111st11J111enl and acknowledged to me Ula! ~sht,/lh'l!f executed \He. In                      same
             ~11(/l~r aut~oozed ~o,1y(leQ, a~d 1na1 by 11111/her/lheJrsigna1uret,ror1 mif lnSINnllinl lhll pelllont:,Y.
             or Ule eo1111y upon behalt ol Wtlldi tne pe,sor!i9) acted, exeC\Jted the fn"1J\Jtt>ent.
                                                                            I certify undl!f PENALTY OF PERJURY uoaer the laws
                                                                            of me Slate elf canromia ttial Ille foregoing par.,grapn
                                                                            ;J 1ruo ariC1 cone,;l
                                                                            WITNESS rny r,and and Ofllcial 5eiil.


                                                                            Slg n a t u ~ ~ ~ f l . t W / t
                                                                                                   sii,,a;,,~ Ptl/Jlic


                            Place Notary Saal Above
             - - -- - -- - - -- ---0P110NAL-- - - - - - - - - - - - -
                11tough this sectJon (s options/, compldtfng fllis ,nforma.t ion can deter a/lYBtion of Iha docllm(!nt or
                                  ftllvdvlent r,,atl!ICIJmeN of (hi~ form to an U(lintert(/t>d dOCIJ,rn:,lf
             Descnplion o f Attach@d Oocum                                                                             /   1 /        /

             Title o, Type o f   ~ '' J.:<.'il::Ul.4~~L.~.H:.:Q,:~                            Doc.\Jmen1 Dalee       L Uf-!.J'~
                                                                                                                             --
             N,.,,tie~ of Png"(_Y..-- Slgner(s) Other 1ha~ Named                              ~    - -- =---------
             Signer'• Name;
                                    J ~ _)ff-
             Capaclfyf"'5) Cla~,~ Sig~s)
                                ~..i(      .I
                                                                                S1911ef&.N•me; _ _ _ _ _ _ _ _ _ _ __
             C Corpornle Ollie~, - Tltle(s): _ _ _ _ _ _                         ~ Coq,oral" Offfc,,, - T11Je(o): _ _ __
             - Pann,,r - - llmlled 7 General                                     -, Partnl!f - r L.1mited -. GeMral
             '- lnaivraual     _ Attorney rn Faot                               _ lndivldi,al       •- Allomey in Fact
                Tftfslee       - Guardian ·or Conser,ator                       _ Trustee              Guardian Of Coosetvalor


                                    gnor I: A=•
             c o~~
             ::r~~-~7,ent~:iii_..__ &
                                           ~                                      1 ~,u,,:

                                                                                                                                 - •
                                                                                                                            1
             @20)4 Natio<lal Notary ,'15-socialioo • www.Nafi011alN0tN'/,Otg • 1•6fJ!H>S NOTARY (HlOO·IJ76-68Vi                    Item ~ 7




LOS ANGBL£S,C'A                                                    P~,l!C   J of)                                 l'rmwd ou 12/RIW 15 8:.!~:22 AM
Oocumcul :
